Exhibit 10.1

Execution Version

 

 

 

Published Deal CUSIP Number: 12514DAF2

Published Revolving Credit Facility CUSIP Number: 12514DAG0

Published Term Loan Facility CUSIP Number: 12514DAH8

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 11, 2019

among

CECO ENVIRONMENTAL CORP.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

CITIZENS BANK, N.A.

and

CITIBANK, N.A.,

as Co-Syndication Agents,

FIFTH THIRD BANK,

as Documentation Agent,

and

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Section

       Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      35  

1.03

  Accounting Terms      35  

1.04

  Rounding      36  

1.05

  Times of Day      36  

1.06

  Letter of Credit Amounts      36  

1.07

  Adjustments for Specified Transactions      36  

1.08

  Exchange Rates; Currency Equivalents      37  

1.09

  Additional Alternative Currencies      37  

1.10

  Change of Currency      38  

1.11

  Interest Rates      39   ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
  

2.01

  Loans      39  

2.02

  Borrowings, Conversions and Continuations of Loans      39  

2.03

  Letters of Credit      41  

2.04

  Swing Line Loans      50  

2.05

  Prepayments      53  

2.06

  Termination or Reduction of Revolving Credit Commitments      56  

2.07

  Repayment of Loans      57  

2.08

  Interest      57  

2.09

  Fees      58  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     59  

2.11

  Evidence of Debt      59  

2.12

  Payments Generally; Administrative Agent’s Clawback      60  

2.13

  Sharing of Payments by Lenders      61  

2.14

  Designated Borrowers      62  

2.15

  Increase Option      64  

2.16

  Cash Collateral      66  

2.17

  Defaulting Lenders      68  

2.18

  Designation of Unrestricted and Restricted Subsidiaries      70   ARTICLE III.
   TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  Taxes      71  

3.02

  Illegality      75  

3.03

  Inability to Determine Rates      76  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      78  

3.05

  Compensation for Losses      79  

3.06

  Mitigation Obligations; Replacement of Lenders      80  

3.07

  Survival      80  

 

i



--------------------------------------------------------------------------------

ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  Conditions of Initial Credit Extension      80  

4.02

  Conditions to all Credit Extensions      83   ARTICLE V.    REPRESENTATIONS
AND WARRANTIES   

5.01

  Existence, Qualification and Power      84  

5.02

  Authorization; No Contravention      84  

5.03

  Governmental Authorization; Other Consents      84  

5.04

  Binding Effect      84  

5.05

  Financial Statements; No Material Adverse Effect      85  

5.06

  Litigation      85  

5.07

  No Default      85  

5.08

  Ownership of Property; Liens      85  

5.09

  Environmental Compliance      86  

5.10

  Insurance      86  

5.11

  Taxes      86  

5.12

  ERISA Compliance      86  

5.13

  Subsidiaries; Equity Investments; Loan Parties      87  

5.14

  Margin Regulations; Investment Company Act      88  

5.15

  Disclosure      88  

5.16

  Compliance with Laws      88  

5.17

  Intellectual Property; Licenses, Etc.      88  

5.18

  OFAC      88  

5.19

  Solvency      89  

5.20

  [Reserved.]      89  

5.21

  Labor Matters      89  

5.22

  Collateral Documents      89  

5.23

  Representations as to Foreign Obligors      89  

5.24

  Anti-Corruption Laws; Sanctions; Use of Proceeds      90  

5.25

  EEA Financial Institution      90  

5.26

  Borrower ERISA Status      90  

5.27

  Beneficial Ownership Certification      90  

5.28

  Covered Entity      90   ARTICLE VI.    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements      91  

6.02

  Certificates; Other Information      91  

6.03

  Notices      93  

6.04

  Payment of Obligations      94  

6.05

  Preservation of Existence, Etc.      94  

6.06

  Maintenance of Properties      94  

6.07

  Maintenance of Insurance      94  

6.08

  Compliance with Laws      94  

6.09

  Books and Records      94  

6.10

  Inspection Rights      95  

 

ii



--------------------------------------------------------------------------------

6.11

  Use of Proceeds      95  

6.12

  Additional Subsidiaries      95  

6.13

  Compliance with Environmental Laws      97  

6.14

  Further Assurances      97  

6.15

  Approvals and Authorizations      97  

6.16

  Anti-Corruption Laws; Sanctions      97   ARTICLE VII.    NEGATIVE COVENANTS
  

7.01

  Liens      97  

7.02

  Investments      99  

7.03

  Indebtedness      100  

7.04

  Fundamental Changes      101  

7.05

  Dispositions      102  

7.06

  Restricted Payments      103  

7.07

  Change in Nature of Business      103  

7.08

  Transactions with Affiliates      103  

7.09

  Burdensome Agreements      103  

7.10

  Use of Proceeds      104  

7.11

  Financial Covenants      105  

7.12

  Amendment or Modification of Organization Documents      105  

7.13

  Accounting Changes      105  

7.14

  Post-Closing Actions      105   ARTICLE VIII.    EVENTS OF DEFAULT AND
REMEDIES   

8.01

  Events of Default      105  

8.02

  Remedies Upon Event of Default      107  

8.03

  Application of Funds      108   ARTICLE IX.    ADMINISTRATIVE AGENT   

9.01

  Appointment and Authority      109  

9.02

  Rights as a Lender      110  

9.03

  Exculpatory Provisions      110  

9.04

  Reliance by Administrative Agent      111  

9.05

  Delegation of Duties      111  

9.06

  Resignation of Administrative Agent      111  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      112  

9.08

  No Other Duties, Etc.      112  

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      113  

9.10

  Collateral and Guaranty Matters      114  

9.11

  Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letters of Credit      115  

9.12

  Certain ERISA Matters      115  

 

iii



--------------------------------------------------------------------------------

ARTICLE X.    MISCELLANEOUS   

10.01

  Amendments, Etc.      116  

10.02

  Notices; Effectiveness; Electronic Communication      118  

10.03

  No Waiver; Cumulative Remedies; Enforcement      120  

10.04

  Expenses; Indemnity; Damage Waiver      120  

10.05

  Payments Set Aside      122  

10.06

  Successors and Assigns      122  

10.07

  Treatment of Certain Information; Confidentiality      127  

10.08

  Right of Setoff      128  

10.09

  Interest Rate Limitation      128  

10.10

  Counterparts; Integration; Effectiveness      128  

10.11

  Survival of Representations and Warranties      129  

10.12

  Severability      129  

10.13

  Replacement of Lenders      129  

10.14

  Governing Law; Jurisdiction; Etc      130  

10.15

  Waiver of Jury Trial      131  

10.16

  No Advisory or Fiduciary Responsibility      131  

10.17

  Electronic Execution of Assignments and Certain Other Documents      132  

10.18

  USA PATRIOT Act      132  

10.19

  Keepwell      132  

10.20

  Judgment Currency      133  

10.21

  Amendment and Restatement; No Novation      133  

10.22

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      133  

10.23

  Acknowledgement Regarding Any Supported QFCs.:      134  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Specified Existing Capital Leases

1.01B

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

2.07(a)

   Term Loan Facility Amortization Schedule

2.18

   Unrestricted Subsidiaries

5.12(d)

   Pension Plans

5.13

   Subsidiaries; Equity Investments; Loan Parties

5.21

   Collective Bargaining Agreements and Multiemployer Plans

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

7.14

   Post-Closing Actions

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A

   Loan Notice

B

   Swing Line Loan Notice

C-1

   Revolving Credit Note

C-2

   Term Loan Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   U.S. Tax Compliance Certificates

G

   Letters of Credit Report

H

   Designated Borrower Request and Assumption Agreement

I

   Designated Borrower Notice

J

   Notice of Loan Prepayment

 

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of June 11, 2019, among CECO ENVIRONMENTAL CORP., a Delaware corporation
(the “Company”), certain Restricted Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and
each other L/C Issuer from time to time party hereto.

RECITALS:

A. The Borrowers, the lenders party thereto and the Administrative Agent have
entered into that certain Amended and Restated Credit Agreement, dated as of
September 3, 2015 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).

B. The Borrowers have requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement and extend certain credit
facilities to the Borrowers.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Aarding B.V.” means Aarding Thermal Acoustics B.V., a private limited company
incorporated in the Netherlands.

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.

“Act” has the meaning specified in Section 10.18.

“Additional Commitment” has the meaning set forth in Section 2.15(a).

“Additional Commitments Amendment” has the meaning set forth in Section 2.15(d).

“Additional Commitments Closing Date” has the meaning set forth in
Section 2.15(f).

 

1



--------------------------------------------------------------------------------

“Additional Commitments Limit” means, as of any date of determination, an amount
equal to the greater of (a) $75,000,000 and (b) the amount of additional
Consolidated Funded Indebtedness that would cause the Consolidated Net Leverage
Ratio to equal 3.00 to 1.00 (calculated as of the last day of the most recently
ended fiscal quarter for which financial information is available, but giving
pro forma effect to such Additional Commitment Amendment, the Indebtedness to be
incurred in connection therewith (assuming, in the case of any increase in the
Aggregate Revolving Credit Commitments, that such Additional Commitments and all
other Revolving Credit Commitments are fully drawn) and, if applicable, the
Permitted Acquisition consummated in connection therewith (calculated in
accordance with Section 1.07) and, without duplication, assuming that all other
Additional Loans outstanding on such date of determination were outstanding as
of the last day of such fiscal quarter).

“Additional Lenders” has the meaning set forth in Section 2.15(c).

“Additional Loans” has the meaning set forth in Section 2.15(a).

“Additional Term Loans” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent hereafter may
designate by written notice to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Revolving Credit Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means (a) with respect to Revolving Credit Loans, Euro,
Sterling, Canadian Dollars and each other currency (other than Dollars) that is
approved in accordance with Section 1.09 with respect to Revolving Credit Loans
and (b) with respect to Letters of Credit issued by any L/C Issuer pursuant to
the Revolving Credit Facility, Euro, Sterling, Canadian Dollars, Rupees and each
other currency (other than Dollars) that is approved in accordance with
Section 1.09 with respect to Letters of Credit issued by such L/C Issuer.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit Commitments and (b) $30,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the funding of its Term Loan on the Closing Date, the sum of such Lender’s Term
Loan Commitment at such time plus the principal amount of such Term Loan
Lender’s Term Loan outstanding at such time and (ii) thereafter, the aggregate
principal amount of such Term Loan Lender’s Term Loans outstanding at such time
and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.17. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated, or if the Aggregate
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. On and after the Closing Date, the initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

  

Consolidated Net

Leverage Ratio

   Commitment
Fee     Eurocurrency Rate
Loans and
Letter of Credit
Fee     Base
Rate Loans  

I

   Less than 1.50 to 1.00      0.20 %      1.75 %      0.75 % 

II

   Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00      0.25 % 
    2.00 %      1.00 % 

III

   Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00      0.30 % 
    2.25 %      1.25 % 

IV

   Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00      0.35 % 
    2.50 %      1.50 % 

V

   Greater than or equal to 3.00 to 1.00      0.40 %      2.75 %      1.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Term Loan Lenders (in the case of the Term Loan
Facility) or the Required Revolving Credit Lenders (in the case of the Revolving
Credit Facility), as the case may be, Pricing Level V shall apply in respect of
the Term Loan Facility and the Revolving Credit Facility, as applicable, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date until the first Business Day following the delivery of the
Compliance Certificate for the fiscal quarter ending June 30, 2019, shall be
determined based upon Pricing Level II.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

“ATA Beheer” means ATA Beheer B.V., a private limited company incorporated in
the Netherlands.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Credit Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the Eurocurrency Rate plus 1.00% and (d) 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a), (b) and (d) above and
shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

5



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” and “C$” mean the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers, the
Revolving Credit Lenders or PSLOC Banks, as collateral for L/C Obligations,
Secured Permitted Standalone Letters of Credit or obligations of the Revolving
Credit Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuers
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the L/C Issuers. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.

 

6



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services
(including any Treasury Management Agreement).

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender).

“CECO B.V.” means CECO Environmental Netherlands B.V., a private limited company
incorporated in the Netherlands.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, phase-in or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties, including all of the “Collateral”
referred to therein.

“Collateral Documents” means, collectively, each Security Agreement, each
Security Joinder Agreement, each Pledge Agreement, each Pledge Joinder
Agreement, each Pledge Agreement Supplement and each of the other security
agreements, pledge agreements, collateral assignments or other similar
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Amended and Restated Company Guaranty Agreement
dated as of the Closing Date, made by the Company in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Competitor” means (a) any Person (a “Direct Competitor”) that is a bona fide
direct competitor of the Company or any of its Subsidiaries in the same industry
or a substantially similar industry which offers a substantially similar product
or service as the Company or any of its Subsidiaries, and (b) any Person whose
primary business is owning a Direct Competitor.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, subject to Section 1.07, an amount equal
to:

(a) Consolidated Net Income for such period,

plus

(b) the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):

(i) Consolidated Interest Charges for such period,

 

8



--------------------------------------------------------------------------------

(ii) the provision for Federal, state, local and foreign income taxes by the
Company and its Restricted Subsidiaries for such period,

(iii) depreciation and amortization expense for such period,

(iv) any “earn-out” or deferred purchase price and similar expenses in
connection with Investments permitted hereby that reduced Consolidated Net
Income for such period,

(v) non-recurring cash expenses (including, without limitation, as part of a
restructuring, business optimization, consolidation, relocation or integration);
provided that the aggregate amount permitted to be added back pursuant to this
clause (v) with respect to any particular period of four consecutive fiscal
quarters shall not exceed the greater of (A) $5,000,000 or (B) 10% of
Consolidated EBITDA for such period (calculated without giving effect to this
clause (v), Section 1.07(b) or the last paragraph of this definition which deems
Consolidated EBITDA to be a certain amount for certain fiscal quarters),

(vi) expenses associated with foreign exchange remeasurements; provided that the
aggregate amount permitted to be added back pursuant to this clause (vi) with
respect to any particular period of four consecutive fiscal quarters shall not
exceed $1,000,000,

(vii) other items reducing Consolidated Net Income that do not constitute a cash
charge or cash expense in such period or in any future period, including,
without limitation, goodwill impairment charges, stock compensation or other
stock related charges (excluding amortization of a prepaid cash item that was
paid in a prior period),

(viii) fees, costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby,

(ix) non-recurring charges, costs and expenses incurred in connection with
proposed or closed Dispositions, Acquisitions or Investments (including, without
limitation, legal costs and accounting fees), incurrence of Indebtedness or
issuance of Equity Interests (in each case, whether or not consummated),
including amendments thereof, and

(x) deferred financing costs written off and premiums paid in connection with
the any early extinguishment or conversion of Indebtedness, Swap Contracts or
other derivative instruments (including deferred financing expenses written off
and premiums paid),

minus

(c) the following to the extent included in calculating such Consolidated Net
Income:

(i) Federal, state, local and foreign income tax credits of the Company and its
Restricted Subsidiaries for such period,

(ii) any gain or benefit associated with foreign exchange remeasurements, and

(iii) all non-cash items increasing Consolidated Net Income for such period.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for each of the fiscal quarters ending
September 30, 2018, December 31, 2018 and March 31, 2019, Consolidated EBITDA
for such fiscal quarters shall be deemed to be $9,397,000, $10,983,000, and
$8,722,000, respectively.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the remainder of (i) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended minus (ii) Capital
Expenditures during such period (excluding (A) Capital Expenditures constituting
payments in respect of capital leases and Capital Expenditures financed by
Indebtedness permitted hereunder, (B) amounts expended as consideration for
Acquisitions permitted hereunder to the extent such amounts would otherwise be
included as Capital Expenditures and (C) Capital Expenditures paid for with
proceeds of casualty insurance as evidenced in writing and submitted to the
Administrative Agent together with any Compliance Certificate delivered pursuant
to Section 6.02(a)) minus (iii) Federal, state, local and foreign income taxes
paid by the Company and its Restricted Subsidiaries during such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) Consolidated
Interest Charges paid in cash during such period, (b) scheduled principal
payments of Consolidated Funded Indebtedness during such period (it being
acknowledged and agreed that, solely for purposes of calculating the foregoing,
(i) scheduled principal payments of Consolidated Funded Indebtedness (other than
in respect of the Term Loans) shall be those originally scheduled either at the
time of incurrence of such Consolidated Funded Indebtedness or as subsequently
modified by an agreement expressly modifying such originally scheduled principal
payments (without giving effect to any reduction in such originally scheduled
principal payments as a result of the application of any principal prepayments)
and (ii) scheduled principal payments of the Term Loans shall be those set forth
on Schedule 2.07(a) as of the Closing Date, except that, to the extent any
prepayment of the Term Loans is made after the Closing Date, such scheduled
principal payments shall be reduced by an amount equal to the lesser of (A) the
actual reduction to such scheduled principal payments from such prepayment and
(B) the amount by which such scheduled principal payment would have been reduced
if the prepayment had been applied on a pro rata basis to all remaining
scheduled principal payments (including the final payment due at maturity) of
the Term Loans (regardless of the actual application of such prepayment), (c)
dividends and distributions paid in cash by the Company to its shareholders or
cash redemptions by the Company of its Equity Interests during such period and
(d) any “earn-out” or deferred purchase price and similar payments in connection
with Investments that are paid in cash during such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, and without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (excluding from such calculation direct obligations with respect to
(i) undrawn performance standby letters of credit, (ii) undrawn
performance-based bankers’ acceptances and undrawn performance-based bank
guarantees, (iii) performance-based surety bonds on which no claims have been
asserted and (iv) undrawn letters of credit, undrawn bankers’ acceptances and
undrawn bank guarantees securing customer contracts, but in all cases including
(x) any payment and reimbursement obligations due in respect of the foregoing,
and (y) all obligations with respect to financial standby letters of credit,
bankers’ acceptances and bank guarantees or bonds providing assurance with
respect to financial obligations), (d) all obligations in respect of the
deferred purchase price of property or services (other than (x) trade accounts
payable in the ordinary course of business and (y) “earnout” and similar
payments in connection with Acquisitions permitted hereby), (e) Attributable
Indebtedness in respect of capital leases and Synthetic

 

10



--------------------------------------------------------------------------------

Lease Obligations (for the purpose of calculating the Consolidated Net Leverage
Ratio only, excluding (i) the Specified Existing Capital Leases and (ii) any
Attributable Indebtedness from capital leases arising from any sale-leaseback
transaction permitted hereunder the Net Cash Proceeds of which are used
substantially contemporaneously with the receipt thereof to prepay Term Loans
hereunder pursuant to Section 2.05(b)(i)), (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Restricted Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Restricted Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made nonrecourse to the Company
or such Restricted Subsidiary (it being understood that any Indebtedness owed by
the Company to any Restricted Subsidiary, by any Restricted Subsidiary to the
Company or by any Restricted Subsidiary to another Restricted Subsidiary will be
netted out for purposes of calculating Consolidated Funded Indebtedness to the
extent such netting would be made when making calculations on “a consolidated
basis” in accordance with GAAP).

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Company and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Company and its Restricted
Subsidiaries with respect to such period under capital leases (subject to
Section 1.03(b)) that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, subject to Section 1.07, the
net income (or loss) of the Company and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (a) any extraordinary gains
or losses, (b) any gains attributable to a sale of assets (other than inventory
sold in the ordinary course of business) and the write-up of assets, (c) any
equity interest of the Company or any Restricted Subsidiary of the Company in
the unremitted earnings of any Person that is not a Restricted Subsidiary,
(d) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary, except that the Company’s equity in any net loss of any
such Restricted Subsidiary shall be included in determining Consolidated Net
Income and (e) any income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Company or any Restricted Subsidiary or the date that such Person’s assets are
acquired by the Company or any Restricted Subsidiary; provided that, to the
extent not already included therein, Consolidated Net Income for any period
shall be increased by the amount of cash dividends or other distributions
actually paid to the Company or any Restricted Subsidiary by any Person that is
not a Restricted Subsidiary during such period in respect of the income earned
by such Person in such period or in any prior period (to the extent not
previously included in Consolidated Net Income) (and in the case of a dividend
or other distribution to a Restricted Subsidiary, such Restricted Subsidiary is
not precluded from further distributing such amount to the Company as described
in the foregoing clause (d)).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the difference of (i) Consolidated Funded Indebtedness as of such
date minus (ii) 100% of unrestricted cash or Cash Equivalents of the Loan
Parties maintained in the United States or Canada with a Lender to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

11



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets of the Company and its Subsidiaries on such date determined
on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of any Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Company, the Administrative
Agent, any L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal

 

12



--------------------------------------------------------------------------------

regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, each L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Non-U.S. Borrower Sublimit” means an amount equal to the lesser of
(a) the Aggregate Revolving Credit Commitments and (b) $30,000,000. The
Designated Non-U.S. Borrower Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for such
currency for a period equal in length to such Interest Period) (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) denominated in a Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such currency at the time such currency was approved
by the Administrative Agent and the Revolving Credit Lenders pursuant to
Section 1.09(a) or, if such rate is unavailable on any date of determination for
any reason, a comparable or successor rate approved by the Administrative Agent;
and

 

15



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Term Loans that are Eurocurrency Rate Loans must be denominated in Dollars.
Revolving Credit Loans that are Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Credit Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Subsidiary Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.19 and any
other “keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor and any and all guarantees of such Subsidiary Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Subsidiary
Guarantor, or a grant by such Subsidiary Guarantor of a Lien, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” is defined in Recital A.

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01B.

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

 

16



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit as to which arrangements reasonably satisfactory to the applicable Cash
Management Bank, Hedge Bank or PSLOC Bank shall have been made) and (c) all
Letters of Credit and Secured Permitted Standalone Letters of Credit have
terminated or expired (other than Letters of Credit or Secured Permitted
Standalone Letters of Credit as to which other arrangements with respect thereto
reasonably satisfactory to the Administrative Agent and the L/C Issuers or the
applicable PSLOC Bank, as applicable, shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreements with respect to the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means (a) the letter agreement dated as of April 15, 2019, between
the Company and the Arranger, as amended, and (b) the letter agreement dated as
of the Closing Date, between the Company and Bank of America, as amended.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) any Domestic Subsidiary all or substantially all of the assets of which
consist of equity or debt of one or more Subsidiaries of the type described in
the preceding clause (a) and (c) any Subsidiary of any Subsidiary of the type
described in the preceding clauses (a) or (b).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to any L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations on account of
Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other

 

17



--------------------------------------------------------------------------------

Revolving Credit Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is party to a
Swap Contract, in each case, in its capacity as a party to such Swap Contract.

 

18



--------------------------------------------------------------------------------

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are (i) not past due for more than 90 days after the date on
which such trade account payable was created or (ii) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

19



--------------------------------------------------------------------------------

“Insurance and Condemnation Event” means the receipt by any Loan Party or any
Restricted Subsidiary of any proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) or condemnation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective property.

“Interest Payment Date” means, (a) as to any Eurocurrency Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Swing Line
Loan, such other date as may be specified in any Treasury Management Agreement.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case subject to availability), as selected by
the Company in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Amount” means the sum of (a) $20,000,000, plus (b) the cumulative
amount of all dividends and distributions received in cash by the Company or any
Restricted Subsidiary after the Closing Date in respect of Investments made
pursuant to Section 7.02(f) or 7.02(g)(ii), plus (c) the cumulative amount of
all gains received in cash by the Company or any Restricted Subsidiary after the
Closing Date in respect of Investments made pursuant to Section 7.02(f) or
7.02(g)(ii) as a result of the sale, transfer or other disposition of its
ownership interest in any such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

20



--------------------------------------------------------------------------------

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” has the meaning specified in the definition of “L/C Issuer”.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America, in its capacity as an issuer of Letters of Credit hereunder
or any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder, (b) Citibank, N.A., in its capacity as an issuer of Letters of
Credit hereunder or any successor to Citibank, N.A. in its capacity as an issuer
of Letters of Credit hereunder and (c) to the extent approved by the
Administrative Agent in its sole discretion, any other Revolving Credit Lender
selected by the Company, which consents to its appointment by the Company as an
issuer of Letters of Credit hereunder and becomes an L/C Issuer hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent, in its capacity as an issuer of Letters of Credit
hereunder or any successor to such Lender in its capacity as an issuer of
Letters of Credit hereunder, each with the commitment set forth opposite such
L/C Issuer’s name on Schedule 2.01 under the caption “Letter of Credit Sublimit”
or in the joinder agreement pursuant to which such L/C Issuer becomes a party
hereto as an L/C Issuer, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (each such commitment, a “L/C
Commitment”).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

21



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender (including in its capacity
as an L/C Issuer) shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit Commitments and (b) $75,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen; in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning assigned to such term
in Section 3.03(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Term Loan.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Collateral Document, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16, the Fee Letters, the Company
Guaranty, each Subsidiary Guaranty and each Subsidiary Guaranty Joinder
Agreement and any amendments, modifications or supplements hereto or to any
other Loan Document or waivers hereof or to any other Loan Document.

 

22



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company or the Company and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, each direct or
indirect Subsidiary of the Company that either (a) has assets as of such date
equal to 5% or more of the Consolidated Total Assets as of the last day of the
four fiscal quarter period of the Company most recently ended for which
financial information is available or (b) had revenues in such four fiscal
quarter period equal to 5% or more of the consolidated total revenues of the
Company and its Subsidiaries. For the purpose of the foregoing calculations,
(i) revenues shall be calculated giving effect to any pro forma adjustments,
with respect to any Specified Transaction, in a manner consistent with the
adjustments described in Section 1.07 and (ii) the assets and revenues of a
Subsidiary shall be deemed to include the assets and revenues of its
Subsidiaries.

“Maturity Date” means June 11, 2024; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Mefiag B.V.” means Mefiag B.V., a private limited company incorporated in the
Netherlands.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of any L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuers in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Company or any of its Restricted
Subsidiaries or any Insurance and Condemnation Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Company or such Restricted Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such transaction, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any of its Restricted Subsidiaries, the excess of (i) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by the Company or such Restricted
Subsidiary in connection therewith.

“Netherlands Designated Borrowers” means, collectively, CECO B.V., ATA Beheer,
Aarding B.V. and Mefiag B.V.

“Non-Consenting Lender” means, as applicable, (a) any Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Required Lenders, (b) any Revolving Credit
Lender that does not approve any consent, waiver or amendment that (i) requires
the approval of all Revolving Credit Lenders or all affected Revolving Credit
Lenders in accordance with the terms of Section 10.01 and (ii) has been approved
by the Required Revolving Credit Lenders or (c) any Term Loan Lender that does
not approve any consent, waiver or amendment that (i) requires the approval of
all Term Loan Lenders or all affected Term Loan Lenders in accordance with the
terms of Section 10.01 and (ii) has been approved by the Required Term Loan
Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

24



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Secured Permitted Standalone Letter of
Credit, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” of a Subsidiary Guarantor shall
exclude any Excluded Swap Obligations with respect to such Subsidiary Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization or association and, as applicable, operating or
limited liability agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent Amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

25



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary as to which the following conditions are satisfied:

(a) immediately before and immediately after giving effect to any such
Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;

(b) either the required majority of the Board of Directors (or other equivalent
governing body) of the Person so to be acquired (or that owns the assets to be
acquired) incumbent at the time such Acquisition is proposed has acquiesced to
such Acquisition, or such Acquisition is otherwise deemed in the reasonable
judgment of the Administrative Agent to be a “friendly” Acquisition;

(c) the lines of business of the Person to be (or the property of which is to
be) so acquired shall be permitted by Section 7.07; and

(d) the Company and its Restricted Subsidiaries shall be in pro forma compliance
with the covenants set forth in Section 7.11, such compliance to be determined
on the basis of financial information for the fiscal period most recently ended
for which financial information is available and calculated in accordance with
Section 1.07; provided that with respect to each Acquisition or series of
related Acquisitions involving aggregate consideration of $15,000,000 or more,
the Company shall have delivered to the Administrative Agent a Compliance
Certificate demonstrating the pro forma compliance required by this clause (d).

 

26



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted by Section 7.01.

“Permitted Standalone Letter of Credit” means any commercial letter of credit,
standby letter of credit, bankers’ acceptance or bank guarantee issued by a
PSLOC Bank for the account of any Loan Party or any Subsidiary on a bilateral
basis and not as part of the facilities provided under the Loan Documents;
provided that the aggregate face amount of all such letters of credit, bankers’
acceptances and bank guarantees shall not exceed $50,000,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreements” means, collectively, (a) the Amended and Restated Securities
Pledge Agreement (the “U.S. Pledge Agreement”) dated as of the date hereof, made
by the Company and certain other Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties specified therein and (b) any other
securities pledge agreement now or hereafter in effect executed by one or more
Loan Parties that are Foreign Subsidiaries in favor of the Administrative Agent
for the benefit of any of the Secured Parties, each of which shall be in form
and substance satisfactory to the Administrative Agent, in each case, as
supplemented from time to time by the execution and delivery of Pledge Joinder
Agreements and Pledge Agreement Supplements.

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to a Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to a Pledge Agreement, executed and delivered by a
Restricted Subsidiary to the Administrative Agent.

“PSLOC Bank” means any Person that, (a) at the time it issues a Permitted
Standalone Letter of Credit for the account of any Loan Party or any Subsidiary,
is a Lender or an Affiliate of a Lender, or (b) at the time it (or its
Affiliate) becomes a Lender, is party to a Permitted Standalone Letter of
Credit, in each case, in its capacity as the issuer of such Permitted Standalone
Letter of Credit.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

27



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Credit Lenders and (b) for the Term Loan Facility, the
Required Term Loan Lenders.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or an L/C
Issuer, as the case may be, in making such determination.

“Required Revolving Credit Lenders” means, at any time, Lenders having more than
50% of the sum of the aggregate Revolving Credit Exposure plus the aggregate
unused Revolving Credit Commitments. The Revolving Credit Exposure and unused
Revolving Credit Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or an L/C Issuer, as the case may be, in
making such determination.

“Required Term Loan Lenders” means, at any time, Lenders having more than 50% of
the sum of the Outstanding Amount of Term Loans plus the unfunded Term Loan
Commitments. The Outstanding Amount of Term Loans and unfunded Term Loan
Commitments of any Defaulting Lender shall be disregarded in determining
Required Term Loan Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
or in the case of a Netherlands Designated Borrower, an authorized signatory,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a

 

28



--------------------------------------------------------------------------------

Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent reasonably requested by the Administrative Agent, appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Credit Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date and
(v) such additional dates as the Administrative Agent or any L/C Issuer shall
reasonably determine or the Required Revolving Credit Lenders shall reasonably
require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participations in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate Revolving Credit
Commitments, including the participations in L/C Obligations and Swing Line
Loans thereunder.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender to such Borrower, substantially in the form of Exhibit C-1.

“Rupees” means the lawful currency of India.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, the PSLOC Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Secured Permitted Standalone Letter of Credit” means any Permitted Standalone
Letter of Credit specifically designated as such to the Administrative Agent in
writing by the Company and the relevant PSLOC Bank as a “Secured Permitted
Standalone Letter of Credit”; provided that in no event shall any Permitted
Standalone Letter of Credit be a Secured Permitted Standalone Letter of Credit
if it is secured by Liens permitted by Section 7.01(k).

“Security Agreements” means, collectively, (a) the Amended and Restated Security
Agreement (the “U.S. Security Agreement”) dated as of the date hereof, made by
the Company and certain other Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties specified therein and (b) any other
security agreement now or hereafter in effect executed by one or more Loan
Parties that are Foreign Subsidiaries in favor of the Administrative Agent for
the benefit of any of the Secured Parties, each of which shall be in form and
substance satisfactory to the Administrative Agent, in each case as supplemented
from time to time by the execution and delivery of Security Joinder Agreements.

 

30



--------------------------------------------------------------------------------

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to a Security Agreement, executed and
delivered by a Restricted Subsidiary to the Administrative Agent.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Company or any division,
business unit, product line or line of business.

“Specified Existing Capital Leases” means those capital leases described on
Schedule 1.01A.

“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or any L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that any L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

31



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, the Subsidiaries party to a
Subsidiary Guaranty (including by execution of a Subsidiary Guaranty Joinder
Agreement).

“Subsidiary Guaranties” means, collectively, (a) the Amended and Restated
Subsidiary Guaranty Agreement (the “U.S. Subsidiary Guaranty”) dated as of the
date hereof, made by certain Restricted Subsidiaries of the Company in favor of
the Administrative Agent for the benefit of the Secured Parties specified
therein and (b) means any other subsidiary guaranty agreement now or hereafter
in effect executed by one or more Loan Parties that are Foreign Subsidiaries in
favor of the Administrative Agent for the benefit of any of the Secured Parties,
each of which shall be in form and substance satisfactory to the Administrative
Agent, in each case as supplemented from time to time by the execution and
delivery of Subsidiary Guaranty Joinder Agreements

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to a Subsidiary Guaranty,
executed and delivered by a Restricted Subsidiary to the Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

32



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.

“Swiss Franc” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Company pursuant to Section 2.01(b) on the Closing Date in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term Loan Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Loan Facility” means, at any time, the term loan facility provided
pursuant to Section 2.01(b).

“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan at such time.

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit C-2.

“Threshold Amount” means $7,500,000.

 

33



--------------------------------------------------------------------------------

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Treasury Management Agreement” means any treasury management services,
autoborrow, sweep or similar agreement entered into between the Company and the
Swing Line Lender from time to time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary that has been designated as an
“Unrestricted Subsidiary” pursuant to Section 2.18 and has not been
re-designated as a Restricted Subsidiary in accordance with such Section 2.18.

“U.S. Borrowers” means, collectively, the Company and each Designated Borrower
that is a Domestic Subsidiary (other than a Domestic Subsidiary of the type
described in clause (b) or (c) of the definition of Foreign Subsidiary).

“U.S. Loan Party” means, collectively, each U.S. Borrower and each other Loan
Party that is a Domestic Subsidiary (other than a Domestic Subsidiary of the
type described in clause (b) or (c) of the definition of Foreign Subsidiary).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Pledge Agreement” has the meaning specified in the definition of Pledge
Agreements.

“U.S. Security Agreement” has the meaning specified in the definition of
Security Agreements.

“U.S. Subsidiary Guaranty” has the meaning specified in the definition of
Subsidiary Guaranties.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

34



--------------------------------------------------------------------------------

“Yen” and “¥” means the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

35



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto (including, for the avoidance of doubt, as a result of new
set of standards in FASB ASC 842), unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above (it
being understood that until so amended, the Company shall comply with the
proviso to the immediately preceding sentence).

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07 Adjustments for Specified Transactions. For each four-quarter period ending
next following the date of any Specified Transaction, for purposes of
determining the Consolidated Net Leverage Ratio, Consolidated EBITDA shall be
computed as if such Specified Transaction (and all other Specified Transactions
that have been consummated during the applicable period) occurred as of the
first day of the applicable period of measurement and:

 

36



--------------------------------------------------------------------------------

(a) all income statement items (whether positive or negative) attributable to
the property or person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the property or person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
attributable to such transaction may be included to the extent that such costs,
expenses or adjustments:

(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of the Company delivered to the Administrative Agent; and

(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans that
are Revolving Credit Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans that are Revolving Credit Loans, such request shall be
subject to the approval of the Administrative Agent and the Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and at least one of the L/C Issuers (it being acknowledged
and agreed that no L/C Issuer shall be obligated to issue any Letter of Credit
denominated in a currency requested by the Company pursuant to this
Section 1.09(a) if such currency has not been approved by such L/C Issuer).

 

37



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans that are Revolving Credit Loans, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof;
and in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuers thereof. Each
Revolving Credit Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the last
sentence of Section 1.09(b) shall be deemed to be a refusal by such Lender or
such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Revolving
Credit Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and at least one of the L/C Issuers consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances by
the consenting L/C Issuers. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Company.

1.10 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Credit Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time reasonably
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

38



--------------------------------------------------------------------------------

1.11 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrowers, in Dollars or in one or more
Alternative Currencies, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitments, (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, (iii) the
aggregate Outstanding Amount of all Revolving Credit Loans made to Designated
Borrowers that are not U.S. Borrowers shall not exceed, when taken together with
the aggregate outstanding amount of Additional Term Loans made to Designated
Borrowers that are not U.S. Borrowers, the Designated Non-U.S. Borrower Sublimit
and (iv) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b) Term Loan Borrowing. Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to make a single loan (each such loan, a
“Term Loan”) to the Company, in Dollars, on the Closing Date in an amount not to
exceed such Lender’s Term Loan Commitment. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each Term Loan Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by: (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or

 

39



--------------------------------------------------------------------------------

continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) if applicable, the currency of
the Revolving Credit Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Loan Notice
requesting a Revolving Credit Borrowing, then the Revolving Credit Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Revolving
Credit Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.

(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Lender under such Facility of the amount (and, if
applicable, the currency) of its Applicable Percentage under such Facility of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender under
the applicable Facility of the details of any automatic conversion to Base Rate
Loans or continuation of Revolving Credit Loans denominated in a currency other
than Dollars, in each case as described in the preceding subsection. In the case
of a Term Loan Borrowing or a Revolving Credit Borrowing, each Lender under the
applicable Facility shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

 

40



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and unless otherwise consented by the Required Lenders all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency shall
be redenominated into Dollars in the amount of the Dollar Equivalent thereof and
converted into Base Rate Loans on the last day of the then current Interest
Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Revolving Credit Loans. After giving
effect to all Term Loan Borrowings, all conversions of Term Loans from one Type
to the other, and all continuations of Term Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Term Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies applicable to such L/C Issuer, for the account of the Company or its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Restricted Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the aggregate amount of the outstanding Letters of Credit issued by any L/C
Issuer shall not exceed its L/C Commitment, (x) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(y) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the

 

41



--------------------------------------------------------------------------------

proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless (A) all the Revolving Credit Lenders and the applicable L/C Issuer
have approved such expiry date or (B) at the time of issuance thereof, the
Company shall agree to provide Cash Collateral for such Letter of Credit in an
amount of at least 103% of the face amount thereof on or prior to the date that
is 91 days prior to the Letter of Credit Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency applicable to such L/C Issuer;

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue letters of credit in the requested currency;

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuers have entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuers (in their sole discretion) with the
Company or such Revolving Credit Lender to eliminate the L/C Issuers’ actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuers have actual or potential Fronting Exposure, as they may
elect in their sole discretion;

 

42



--------------------------------------------------------------------------------

(G) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

(H) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Company shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

 

43



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
each L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that no L/C Issuer shall permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

44



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall promptly
notify the Company and the Administrative Agent thereof. In the case of a Letter
of Credit denominated in an Alternative Currency, the Company shall reimburse
the applicable L/C Issuer in such Alternative Currency, unless (A) such L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”; it being understood that unless otherwise agreed by the applicable L/C
Issuer and the Company in any instance, such L/C Issuer will notify the Company
of the applicable Honor Date by the Business Day immediately prior to such Honor
Date), the Company shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Company fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

 

45



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

46



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit made by such L/C Issuer and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by any
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

 

47



--------------------------------------------------------------------------------

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;

provided, however, that anything in the foregoing to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or

 

48



--------------------------------------------------------------------------------

exemplary, damages suffered by the Company which the Company proves were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit
issued by such L/C Issuer. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Company for, and no L/C Issuer’s rights and remedies against
the Company shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to
Section 2.17, with its Applicable Revolving Credit Percentage, in Dollars, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Credit Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Company shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by
(A) Bank of America in its capacity as an L/C Issuer, at the rate per annum
specified in the Fee Letter to which Bank of America is a party, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears and (B) any other L/C Issuer, at a rate
separately agreed between the Company and such L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the first Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period

 

49



--------------------------------------------------------------------------------

(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Company shall pay directly to each L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse, indemnify and compensate the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit as if such
Letter of Credit had been issued solely for the account of the Company. The
Company irrevocably waives any and all defenses (other than the defense that any
such amounts have been paid in full) that might otherwise be available to it as
a guarantor or surety of any or all of the obligations of such Restricted
Subsidiaries in respect of such Letter of Credit. The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

(l) Letters of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer (other than Bank of America) is outstanding, such L/C Issuer shall
deliver to the Administrative Agent on the last Business Day of each calendar
month, and on each date that an L/C Credit Extension occurs with respect to any
such Letter of Credit, a report in the form of Exhibit G, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.

(m) Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement between the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(i).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Company, in Dollars, from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line

 

50



--------------------------------------------------------------------------------

Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitments, and (ii) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Credit Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds. Notwithstanding
the foregoing, Swing Line Borrowings may be advanced without regard to the
notice requirements, minimum amounts and other requirements set forth above in
this Section 2.04(b) in accordance with and as set forth in any Treasury
Management Agreement.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Revolving Credit Loan in an amount equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit

 

51



--------------------------------------------------------------------------------

Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

52



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice from the Company to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Credit Loans and
Term Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple thereof; and (D) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof on a pro rata basis
(excluding from such calculation the final payment due at maturity). Subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

53



--------------------------------------------------------------------------------

(ii) The Company may, upon notice to the Swing Line Lender pursuant to delivery
to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, Swing Line Borrowings may be repaid without
regard to the notice requirements, minimum amounts and other requirements set
forth above in this Section 2.04(a)(ii) in accordance with and as set forth in
any Treasury Management Agreement.

(b) Mandatory.

(i) Dispositions of Property. If the Company or any of its Restricted
Subsidiaries Disposes of any property (other than any Disposition of any
property permitted by Section 7.05(a) (but only to the extent the Net Cash
Proceeds of any such Disposition (or series of related Dispositions) does not
exceed $1,000,000), (b), (c), (d), (e), (f) or (g)) which results in the
realization by such Person of Net Cash Proceeds, the Company shall make (and/or
cause the applicable Designated Borrower to make, subject to Section 2.14(b))
mandatory prepayments and/or Cash Collateralizations in the manner set forth in
subsection (v) below in an amount equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Person; provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i), at the election of the Company (as notified by the Company
to the Administrative Agent on or prior to the date of such Disposition), and so
long as no Event of Default shall have occurred and be continuing, the Company
or such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets used in the business of the Company and its
Restricted Subsidiaries so long as (A) within 270 days after the receipt of such
Net Cash Proceeds, a definitive agreement for the purchase of such assets shall
have been entered into and (B) within 360 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated (as certified by the
Company in writing to the Administrative Agent); and provided further, however,
that an amount equal to any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the mandatory
prepayments and/or Cash Collateralizations as set forth in this
Section 2.05(b)(i). Notwithstanding the foregoing, the Company and its
Restricted Subsidiaries shall be permitted during each fiscal year to exclude up
to $5,000,000 of the Net Cash Proceeds resulting from the Dispositions described
above from the prepayment and/or Cash Collateralization requirements
contemplated in this Section 2.05(b)(i).

(ii) Incurrence of Indebtedness. Upon the incurrence or issuance by the Company
or any of its Restricted Subsidiaries of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.03), the Company shall make (and/or cause the applicable Designated
Borrower to make, subject to Section 2.14(b)) mandatory prepayments and/or Cash
Collateralizations in the manner set forth in subsection (v) below in an amount
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Restricted Subsidiary.

 

54



--------------------------------------------------------------------------------

(iii) Insurance and Condemnation Events. Upon the occurrence of any Insurance
and Condemnation Event which results in the realization by the Company or any
Restricted Subsidiary of Net Cash Proceeds, the Company shall make (and/or cause
the applicable Designated Borrower to make, subject to Section 2.14(b))
mandatory prepayments and/or Cash Collateralizations in the manner set forth in
subsection (v) below in an amount equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by the Company or such Restricted Subsidiary;
provided, however, that with respect to any such Net Cash Proceeds, at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of receipt of such Net Cash Proceeds), and so long as no
Event of Default shall have occurred and be continuing, the Company or such
Restricted Subsidiary may utilize such Net Cash Proceeds within 270 days after
the receipt thereof to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received; and provided,
further, however, that an amount equal to any Net Cash Proceeds not so utilized
shall be immediately applied to the mandatory prepayments and/or Cash
Collateralizations as set forth in this Section 2.05(b)(iii). Notwithstanding
the foregoing, the Company and its Restricted Subsidiaries shall be permitted
during each fiscal year to exclude up to $5,000,000 of the Net Cash Proceeds
resulting from Insurance and Condemnation Events from the prepayment and/or Cash
Collateralization requirements contemplated in this Section 2.05(b)(iii).

(iv) Excess Total Revolving Credit Outstandings. If for any reason the Total
Revolving Credit Outstandings at any time exceed the Aggregate Revolving Credit
Commitments at such time or the Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies at such time exceeds the Alternative
Currency Sublimit then in effect (in either case, other than due to currency
fluctuations), the Company shall (and/or cause the applicable Designated
Borrower to, subject to Section 2.14(b)) promptly (and in any event within one
Business Day) prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess. If, as a result of currency fluctuations, the Administrative Agent
notifies the Company at any time that (A) the Outstanding Amount of all
Revolving Credit Loans denominated in Alternative Currencies at such time
exceeds an amount equal to 103% of the Alternative Currency Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall (and/or cause the applicable Designated Borrower to, subject to
Section 2.14(b)) prepay Revolving Credit Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect and (B) the
Total Revolving Credit Outstandings at any time exceed an amount equal to 103%
of the Aggregate Revolving Credit Commitments at such time, then, within two
Business Days after receipt of such notice, the Company shall (and/or cause the
applicable Designated Borrower to, subject to Section 2.14(b)) prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess.

(v) Application of Mandatory Prepayments.

(A) Each prepayment and/or Cash Collateralization made pursuant to the foregoing
provisions of this Section 2.05(b) shall be applied, first, ratably between the
principal repayment installments of the Term Loans and (unless otherwise agreed
by the applicable Additional Lenders) any Additional Term Loans on a pro-rata
basis (excluding from such calculation, except with respect to prepayments with
respect to property Disposed of in sale-leaseback transactions pursuant to
Section 7.05(h), the final payment due at maturity), and second, to the
Revolving Credit Facility in the manner set forth in subsection (v)(B) below
(without a corresponding reduction of the Revolving Credit Commitments).

 

55



--------------------------------------------------------------------------------

(B) Prepayments and/or Cash Collateralization of the Revolving Credit Facility
made pursuant to this Section 2.05(b) shall be applied, first, ratably to the
L/C Borrowings and the Swing Line Loans, second, ratably to the outstanding
Revolving Credit Loans, and, in the case of prepayments and/or Cash
Collateralization of the Revolving Credit Facility required pursuant to
subsection (iv) above, third, to the Cash Collateralization of the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Company or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

(C) Subject to Section 2.17, each prepayment pursuant to this Section 2.05(b)
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(vi) Notwithstanding anything in this Section 2.05(b) to the contrary, no
prepayment shall be required pursuant to (A) clause (i), (ii) or (iii) of this
Section 2.05(b) as a result of any actions of a Foreign Subsidiary if such
prepayment by such Foreign Subsidiary or the upstreaming of cash by such Foreign
Subsidiary in order to make such prepayment would not be permitted by local law
(e.g., financial assistance, corporate benefit, restrictions on upstreaming of
cash intra-group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary), (B) clause (i) of this Section 2.05(b) as a result of the
Disposition of assets by a Foreign Subsidiary or clause (iii) of this
Section 2.05(b) as a result of the receipt of Net Cash Proceeds by a Foreign
Subsidiary from an Insurance and Condemnation Event if, in either case, the
Company and its Subsidiaries would suffer material adverse tax consequences (as
determined in good faith by the Company) as a result of upstreaming cash to make
any such prepayment (including the imposition of withholding taxes) and (C) no
prepayment shall be required pursuant to (A) clause (i) or (iii) of this
Section 2.05(b) if the Consolidated Net Leverage Ratio as of the date such
prepayment would otherwise be required (i.e. the date such Net Cash Proceeds are
received if the Company does not provide a notice of its intent to reinvest or
the date on which such reinvestment period ends) is less than 3.00 to 1.00
(calculated after giving pro forma effect to any Disposition resulting in the
particular Net Cash Proceeds).

2.06 Termination or Reduction of Revolving Credit Commitments.

(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitments, the Alternative Currency
Sublimit, the Designated Non-U.S. Borrower Sublimit, the Letter of Credit
Sublimit (or any L/C Issuer’s commitment thereunder) or the Swing Line Sublimit,
or from time to time permanently reduce the Aggregate Revolving Credit
Commitments, the Alternative Currency Sublimit, the Designated Non-U.S. Borrower
Sublimit, the Letter of Credit Sublimit (or any L/C Issuer’s commitment
thereunder) or the Swing Line Sublimit; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction in the Aggregate Revolving Credit Commitments shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof and
(iii) the Company shall not terminate or reduce (A) the Aggregate Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Aggregate Revolving Credit Commitments, (B) the Alternative Currency Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Revolving Credit Loans in Alternative

 

56



--------------------------------------------------------------------------------

Currencies would exceed the Alternative Currency Sublimit, (C) the Designated
Non-U.S. Borrower Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Revolving Credit Loans to
Designated Borrowers that are not U.S. Borrowers would exceed the Designated
Non-U.S. Borrower Sublimit, (D) the Letter of Credit Sublimit (or any L/C
Issuer’s commitment thereunder) if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit (or the Outstanding Amount of L/C Obligations not
fully Cash Collateralized of any L/C Issuer would exceed such L/C Issuer’s
commitment under the Letter of Credit Sublimit).or (E) the Swing Line Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.

(b) Mandatory. Any unused portion of the Term Commitments shall be automatically
terminated upon the funding of the Term Loans on the Closing Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Aggregate Revolving Credit Commitments, the Alternative Currency Sublimit, the
Designated Non-U.S. Borrower Sublimit, the Letter of Credit Sublimit or the
Swing Line Sublimit under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Company shall repay to the Term Loan Lenders the aggregate
principal amount of all Term Loans in quarterly principal installments as set
forth on Schedule 2.07(a) (which principal amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05); provided, however, that the final principal repayment
installment of the Term Loans shall be repaid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

(b) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of Revolving Credit
Loans made to such Borrower outstanding on such date.

(c) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swing Line Lender, the Company shall repay
the outstanding Swing Line Loans made by the Swing Line Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swing Line
Loans.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

57



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) While any Event of Default of the type described in Section 8.01(f) exists,
the Borrowers shall pay interest on the principal amount of all of their
respective outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Term Loan Lenders (in the case of the Term Loan
Facility) or the Required Revolving Credit Lenders (in the case of the Revolving
Credit Facility), as the case may be, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iv) Upon the request of the Required Term Loan Lenders (in the case of the Term
Loan Facility) or the Required Revolving Credit Lenders (in the case of the
Revolving Credit Facility), as the case may be, while any Event of Default
exists (other than as set forth in clauses (b)(i), (b)(ii) and (b)(iii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Aggregate Revolving Credit Commitments
exceed the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Credit Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period with respect to the Revolving Credit Facility, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
with respect to the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

58



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, each applicable Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuers, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period,
subject to Section 2.14(b). This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in connection
with Section 10.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of each Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
to a Borrower made through the Administrative Agent, such Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to such Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

59



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Revolving Credit Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require (upon reasonable notice) that any payments due
under this Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate,

 

60



--------------------------------------------------------------------------------

plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Revolving Credit Lenders, the Term Loan Lenders or
L/C Issuers, as the case may be, the amount due. In such event, if such Borrower
has not in fact made such payment, then each of the Revolving Credit Lenders,
the Term Loan Lenders or the L/C Issuers, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and Term Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other

 

61



--------------------------------------------------------------------------------

Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Restricted Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Revolving Credit Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Revolving Credit Lender) a duly executed notice and agreement in
substantially the form of Exhibit H (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the Revolving Credit
Facility (i) the Administrative Agent and each Revolving Credit Lender shall
have approved such Applicant Borrower as a Designated Borrower and received at
least five Business Days prior to such date all documentation and other
information that such Person requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act, (ii) the Administrative Agent and each
Revolving Credit Lender shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be

 

62



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent (it being agreed that the forms
delivered on the Closing Date are acceptable for a Domestic Subsidiary), and
(iii) each Revolving Credit Lender shall have received Revolving Credit Notes
signed by such new Borrowers to the extent requested thereby. If the
Administrative Agent and the Revolving Credit Lenders agree that an Applicant
Borrower shall be entitled to receive Revolving Credit Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit I
(a “Designated Borrower Notice”) to the Company and the Revolving Credit Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Revolving
Credit Lenders agrees to permit such Designated Borrower to receive Revolving
Credit Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five (5) Business Days after such effective date; and
provided further that, effective as of the date hereof, the Administrative Agent
and the Revolving Credit Lenders hereby agree that each of the Netherlands
Designated Borrowers may become a “Designated Borrower” hereunder and may
receive Revolving Credit Loans for its account on the terms and conditions set
forth in this Agreement, in each case upon delivery of a duly executed
Designated Borrower Request and Assumption Agreement and satisfaction of the
conditions set forth in clauses (i) through (iii) of the second sentence this
Section 2.14(a) and Section 6.12 without any requirement of further written
consent from the Administrative Agent or the Revolving Credit Lenders.
Additionally, notwithstanding the foregoing, the Company may in connection with
any request pursuant to Section 2.15, designate any wholly-owned Restricted
Subsidiary of the Company as a Designated Borrower to receive Additional Term
Loans hereunder, and the parties hereto acknowledge and agree that prior to any
such Restricted Subsidiary becoming entitled to borrow any Additional Term Loans
the Administrative Agent and each Additional Lender providing such Additional
Term Loan shall have approved such Restricted Subsidiary as a Designated
Borrower and received items of the type described in clauses (i) through (iii)
of the second sentence this Section 2.14(a) and such Restricted Subsidiary shall
have complied with Section 6.12.

(b) The Obligations of each U.S. Borrower shall be joint and several in nature.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the Obligations of any Foreign Subsidiary that may become a Loan
Party hereunder (including any Designated Borrowers that are Foreign
Subsidiaries) shall be several in nature and not joint with the Obligations of
any U.S. Loan Party and no Foreign Subsidiary shall provide any Guarantee in
respect of any Obligations of any U.S. Loan Party.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

63



--------------------------------------------------------------------------------

(d) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

2.15 Increase Option.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Closing Date, the Company
may request additional Commitments (each an “Additional Commitment” and all of
them, collectively, the “Additional Commitments”); provided that (x) after
giving effect to any such addition, the aggregate amount of Additional
Commitments that have been added pursuant to this Section 2.15 after the Closing
Date shall not exceed the Additional Commitments Limit, (y) any such addition
shall be in an aggregate amount of not less than $10,000,000 or any whole
multiple of $1,000,000 in excess thereof (or, in either case, such lesser amount
as may be acceptable to the Administrative Agent) and (z) after giving effect to
any such addition, the aggregate outstanding amount of Additional Term Loans
made to Designated Borrowers that are not U.S. Borrowers shall not exceed, when
taken together with the aggregate Outstanding Amount of all Revolving Credit
Loans made to Designated Borrowers that are not U.S. Borrowers, $30,000,000. Any
loans made in respect of any such Additional Commitments (the “Additional
Loans”) may be made, at the option of the Company, by either (i) increasing the
Aggregate Revolving Credit Commitments with the same terms (including pricing)
as the existing Revolving Credit Facility, or (ii) creating a new tranche of
terms loans (any loans provided pursuant to such additional tranche, the
“Additional Term Loans”) (it being understood that the Company has the absolute
right to pursue Additional Commitments in accordance with this Section 2.15 and
no Lender shall have the ability to block any such pursuit although no Lender
shall be obligated to provide any Additional Commitments); provided that no
increase in the Aggregate Revolving Credit Commitments shall (A) increase the
Swing Line Sublimit without the consent of the Swing Line Lender, (B) increase
the Letter of Credit Sublimit (or change the allocation of the Letter of Credit
Sublimit among the L/C Issuers) without the consent of the L/C Issuers or
(C) increase the Alternative Currency Sublimit or the Designated Non-U.S.
Borrower Sublimit, in either case, without the consent of the Required Revolving
Lenders.

(b) Ranking and Other Provisions. The Additional Term Loans shall (i) rank pari
passu in right of payment and in respect of lien priority as to the Collateral
with the outstanding Loans, (ii) not have a weighted average life that is
shorter than the weighted average life of the outstanding Term Loans, (iii) not
mature earlier than the Maturity Date, and (iv) not contain additional or
different financial or other covenants which are more restrictive in any
material respect than the covenants applicable to the Term Loans unless such
covenants (i) benefit all of the Lenders, (ii) only apply after the Maturity
Date or (iii) are otherwise consented to by the Administrative Agent.

(c) Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Commitments (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution that
is an Eligible Assignee (any such bank or other financial institution, together
with any existing Lenders making any Additional Loans, the “Additional
Lenders”), in each case on terms permitted in this Section and otherwise on
terms reasonably acceptable to the Administrative Agent. At the time of the
sending of such notice, the Company (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). No Lender shall be obligated to provide
any Additional Loans, unless it so agrees. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
an Additional Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable

 

64



--------------------------------------------------------------------------------

Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to provide an Additional
Commitment. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Additional Commitment Amendment. Additional Commitments shall become
Commitments under this Agreement pursuant to an amendment (an “Additional
Commitment Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, the other Loan Parties, each Additional
Lender and the Administrative Agent. An Additional Commitment Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including,
without limitation, to incorporate the Additional Loans and Additional
Commitments into the calculation of the “Required Lenders”, “Required Facility
Lenders” and related provisions). Upon execution, the Administrative Agent shall
provide a copy of any Additional Commitment Amendment to all Lenders.

(e) Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.15, the Administrative Agent and the Company
shall determine the effective date (each, an “Additional Commitments Closing
Date”) and the final allocation thereof. The Administrative Agent shall promptly
notify the Company, the existing Lenders and the Additional Lenders of the final
allocation of such addition and the Additional Commitments Closing Date.

(f) Conditions to Effectiveness of Increase. The effectiveness of any Additional
Commitment Amendment shall, unless otherwise agreed to by the Administrative
Agent and each Additional Lender, be subject to the satisfaction on the
Additional Commitments Closing Date of each of the following conditions:

(i) the representations and warranties contained in Article V and in each of the
other Loan Documents shall be true and correct on and as of the Additional
Commitments Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;

(ii) no Default shall exist as of the Additional Commitments Closing Date, and
no Default shall occur on the Additional Commitments Closing Date as a result of
making any Credit Extension in connection with the Additional Commitments or
from the application of the proceeds thereof;

(iii) after giving effect to such Additional Commitment Amendment, the
Indebtedness to be incurred in connection therewith (assuming, in the case of
any increase in the Aggregate Revolving Credit Commitments, that such Additional
Commitments and all other Revolving Credit Commitments are fully drawn) and, if
applicable, the Permitted Acquisition consummated in connection therewith, the
Company and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Section 7.11, such compliance to be determined
on the basis of financial information for the fiscal period most recently ended
for which financial information is available and calculated in accordance with
Section 1.07;

 

65



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have received each of the following, each
dated the applicable Additional Commitments Closing Date unless otherwise
indicated or agreed to by the Administrative Agent and each in form and
substance reasonably satisfactory to the Administrative Agent: (A) the
applicable Additional Commitment Amendment (and such other documents
contemplated to be delivered in connection therewith); and (B) a certificate of
each Loan Party signed by a Responsible Officer of such Loan Party certifying
and attaching the resolutions adopted by the board of directors (or other
appropriate governing body) of such Loan Party approving or consenting to the
Additional Commitment Amendment and the Additional Commitments provided thereby,
and in the case of the Company, certifying as to the satisfaction of the
conditions set forth in the foregoing subsections (i), (ii) and (iii) and
certifying that such Additional Commitments do not exceed the Additional
Commitments Limit (and, if applicable, providing the calculations in support
thereof);

(v) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders (including any Person becoming a Lender
as part of such Additional Commitment Amendment on the related Additional
Commitments Closing Date), as applicable, all fees and expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel) that are due and payable on or before the Additional Commitments
Closing Date; and

(vi) (A) upon the reasonable request of any Lender made at least five Business
Days prior to the Additional Commitments Closing Date, the Company shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act, in each case at least three Business Days prior to
the Increase Effective Date and (B) at least three Business Days prior to the
Additional Commitments Closing Date, any Loan Party that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered,
to each Lender that so requests, a Beneficial Ownership Certification in
relation to such Loan Party.

(g) Effect of Additional Commitment Amendment. On each Additional Commitments
Closing Date, (i) each Eligible Assignee which is providing an Additional
Commitment shall become a “Lender” for all purposes of this Agreement and the
other Loan Documents, (ii) each Additional Commitment shall become “Commitments”
hereunder, (iii) each loan provided pursuant to an Additional Commitment shall
be a “Loan” for all purposes of this Agreement and the other Loan Documents, and
(iv) in the case of any increase of the Aggregate Revolving Credit Commitments,
the Company shall prepay any Revolving Credit Loans outstanding (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the close of business on the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Company shall be required to provide Cash Collateral pursuant to
Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the Company
shall immediately (in the case of clause (iii)

 

66



--------------------------------------------------------------------------------

above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or any L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender) and, in the case of clause (iii) above, if applicable, Cash Collateral
in an amount not less than the maximum potential drawings under Secured
Permitted Bilateral Letters of Credit. Additionally, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 103% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall provide Cash Collateral for the Outstanding Amount of the L/C Obligations
in an amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers, the Lenders and the PSLOC Banks, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the L/C Issuers, the Lenders and the PSLOC Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount or the maximum potential drawings under Secured
Permitted Bilateral Letters of Credit, as applicable, the Company will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. The Company shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Secured Permitted
Standalone Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by any Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided (including obligations under Secured Permitted
Standalone Letters of Credit), prior to any other application of such property
as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

67



--------------------------------------------------------------------------------

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Credit Lenders”, “Required Term Loan Lenders” and Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders under
the applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders’ respective
funding deficiencies) prior to being applied to the payment of any Loans of, or
L/C Obligations owed to, such Defaulting Lender under the applicable Facility
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

68



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender which is a Revolving Credit Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender which
is a Revolving Credit Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender and the applicable L/C Issuer, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Revolving Credit Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 10.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, and, in
the case that a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Lender under any Facility is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders under such Facility or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans under such
Facility and, in the case of the Revolving Credit Facility, the funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders under such Facility in accordance with

 

69



--------------------------------------------------------------------------------

their Applicable Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

2.18 Designation of Unrestricted and Restricted Subsidiaries.

(a) At any time on or after the Closing Date, upon written notice to the
Administrative Agent (which written notice shall contain a certification as to
the matters set forth in this Section 2.18(a)), the Company may designate any
Restricted Subsidiary (along with all Subsidiaries of such Restricted
Subsidiary) as an “Unrestricted Subsidiary”; provided that (i) both immediately
before and immediately after giving effect to such designation, no Default or
Event of Default shall have occurred and be continuing, (ii) the Investment in
such Unrestricted Subsidiary must be permitted at such time under
Section 7.02(f) or (i) (with the amount of such Investment being deemed to be
the fair market value of the net assets of such Subsidiary at the time such
Subsidiary is designated an Unrestricted Subsidiary), (iii) once designated as
an Unrestricted Subsidiary, the Company may re-designate such Subsidiary as a
“Restricted Subsidiary” pursuant to Section 2.18(b), but, thereafter, the
Company shall not re-designate such Subsidiary as an “Unrestricted Subsidiary”
pursuant to this Section 2.18(a), (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary (A) if it is a
Borrower or a Subsidiary Guarantor (unless, in the case of a Subsidiary
Guarantor, concurrently with such designation it ceases to be a Subsidiary
Guarantor) or (B) unless each of its direct and indirect Subsidiaries is also
designated an Unrestricted Subsidiary pursuant to this Section 2.18(a), (v)
after giving effect to such designation, the Company and its Restricted
Subsidiaries shall be in pro forma compliance with the covenants set forth in
Section 7.11, such compliance to be determined on the basis of financial
information for the fiscal period most recently ended for which financial
information is available and calculated in accordance with Section 1.07, and
(vi) the Company and its Restricted Subsidiaries (excluding the proposed
Unrestricted Subsidiary) shall at the time of the designation represent, on a
consolidated basis (and without taking into account the assets or revenues of
any Unrestricted Subsidiary (including the proposed Unrestricted Subsidiary) or
the value of any Investment therein) at least 90% of the Consolidated Total
Assets and 90% of the consolidated total revenues of the Company and its
Subsidiaries. The designation of any Subsidiary as an Unrestricted Subsidiary on
or after the Closing Date shall constitute an Investment (with the amount of
such Investment being deemed to be the fair market value of the net assets of
such Subsidiary at the time such Subsidiary is designated an Unrestricted
Subsidiary) by the Company or a Restricted Subsidiary therein at the date of
designation.

(b) At any time after the Closing Date and upon written notice to the
Administrative Agent, the Company may re-designate any Unrestricted Subsidiary
as a “Restricted Subsidiary”; provided that (i) no Subsidiary holding or owning
Equity Interests in such re-designated Restricted Subsidiary shall be an
Unrestricted Subsidiary (unless also being re-designated at such time) and
(ii) both before and after giving effect to such designation, no Event of
Default shall have occurred and be continuing. The re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of such re-designation of any Investment, Indebtedness or
Liens of such re-designated Restricted Subsidiary existing at such time and
(ii) a return on any Investment by the Company or other applicable Restricted
Subsidiary in such re-designated Restricted Subsidiary in an amount equal to the
fair market value at the date of such re-designation of the Company’s or its
Restricted Subsidiary’s (as applicable) Investment in such re-designated
Restricted Subsidiary.

 

70



--------------------------------------------------------------------------------

(c) Any designation of a Subsidiary as an Unrestricted Subsidiary or a
Restricted Subsidiary shall be deemed a representation and warranty by the
Company that each of the requirements in Section 2.18(a) or Section 2.18(b), as
applicable, are satisfied in all respects.

(d) The Unrestricted Subsidiaries as of the Closing Date are set forth on
Schedule 2.18.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent or such Loan Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation it has received pursuant to subsection (e) below,
if any.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, if any, (B) the Administrative
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

71



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) The Company shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A reasonably detailed
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each Borrower shall, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 Business Days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Borrower in connection
with any Loan Document, and any reasonable and documented out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

72



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, and at the time prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable law or the taxing authorities of a jurisdiction pursuant to such
applicable law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

 

73



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by

 

74



--------------------------------------------------------------------------------

any Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Recipient, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to any Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Revolving Credit Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

75



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and
(y) the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders under the appropriate Facility to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in Section 3.03(a)(ii), until the Administrative
Agent upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) under the appropriate Facility or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans under the appropriate Facility in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Required Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or the Required Lenders notify
the Administrative Agent in writing (with, in the case of the Required Lenders,
a copy to the Company) that the Company or the Required Lenders (as applicable)
have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

76



--------------------------------------------------------------------------------

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

77



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount), in each of the foregoing cases, by an amount deemed material by such
Lender or such L/C Issuer, as applicable, then, upon request of such Lender or
such L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), in each of the foregoing cases, by an amount deemed material by such
Lender or such L/C Issuer, as applicable, then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

78



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or reasonable and documented
out-of-pocket expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

 

79



--------------------------------------------------------------------------------

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to a Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of any Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires any Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the
applicable Designated Borrower to pay) all reasonable costs and out-of-pocket
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

80



--------------------------------------------------------------------------------

(a) Documentation. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

(i) executed counterparts of this Agreement, the Guaranties, the U.S. Security
Agreement and the U.S. Pledge Agreement;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization;

(v) favorable opinions of counsel to the Loan Parties addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi) [reserved];

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2018 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect and (C) a calculation of the
Consolidated Net Leverage Ratio as of the Closing Date;

(viii) a certificate of the chief financial officer of the Company as to the
Solvency of the Company and the Company and its Restricted Subsidiaries, taken
as a whole, after giving effect to the transactions contemplated on the Closing
Date and the Indebtedness incurred in connection therewith;

(ix) searches of UCC filings in the jurisdiction of incorporation or formation,
as applicable, of each Loan Party and copies of the financing statements on file
in such jurisdictions;

(x) delivery of Uniform Commercial Code financing statements suitable in form
and substance for filing in all places required by applicable Law to perfect the
Liens of the Administrative Agent under the Collateral Documents as a first
priority Lien as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be reasonably necessary under applicable Law to
perfect the Liens of the Administrative Agent under such Collateral Documents as
a first priority Lien (subject only to Permitted Liens) in and to such other
Collateral as the Administrative Agent may require including without limitation
the delivery by the Loan Parties of stock or membership certificates, if any,
evidencing the Equity Interests pledged pursuant to the Collateral Documents and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Equity Interests are certificated; and

 

81



--------------------------------------------------------------------------------

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, each L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) Insurance. The Company shall have delivered to the Administrative Agent
evidence of insurance coverage on the Company’s and each Restricted Subsidiary’s
property satisfying the requirements of Section 6.07, and where required by the
Administrative Agent, with loss payable endorsements in favor of the
Administrative Agent for the benefit of the Secured Parties.

(c) PATRIOT Act, etc. The Administrative Agent and each Lender shall have
received at least five Business Days prior to the Closing Date (i) all
documentation and other information requested by the Administrative Agent or
such Lender, as applicable, in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Act, and (ii) with respect to any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Loan Party.

(d) Absence of Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company after reasonable
inquiry, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Restricted
Subsidiaries or against any of their properties or revenues that could
reasonably be expected to materially adversely affect the Loan Documents or any
of the transactions contemplated thereby.

(e) Financial Information. The Administrative Agent shall have received (i) the
Audited Financial Statements, (ii) all interim financial statements of the
Company and its Subsidiaries from and the after the Audited Financial Statements
through the most recent quarter for which financial statements are available and
(iii) such projections and forecasts prepared by management of the Company as
may be reasonably requested by the Administrative Agent.

(f) Existing Credit Agreement. The Administrative Agent shall have received
evidence reasonably satisfactory to it that, concurrently with the closing,
(i) all outstanding principal and accrued and unpaid interest with respect to
the term loan under the Existing Credit Agreement have been paid in full,
(ii) all amounts owing under the Existing Credit Agreement to lenders thereunder
who elect not to become Lenders hereunder, if any, has been paid in full and
(iii) all accrued and unpaid interest and fees owing to the Lenders and the L/C
Issuers under the Existing Credit Agreement have been paid in full.

(g) Fees. Any fees required to be paid to the Administrative Agent, the Arranger
or the Lenders on or before the Closing Date shall have been paid.

(h) Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Company shall have paid all reasonable and documented out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least two Business Days prior to the Closing Date (or otherwise reflected in a
settlement statement approved by the Company), plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent or its counsel).

 

82



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and each
L/C Issuer to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, in the case of any such
representation and warranty that is subject to materiality or Material Adverse
Effect qualifications, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any such representation and
warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Credit Lenders (in the case of any Revolving Credit Loans
to be denominated in an Alternative Currency) or the applicable L/C Issuer (in
the case of any Letter of Credit to be denominated in an Alternative Currency)
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

83



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.23, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than the creation of a Lien
in favor of the Administrative Agent under the Collateral Documents) under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries or any arbitral award to which such Person
or its property is subject, except in each case referred to in this clause
(b)(i) where such breach or contravention could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or (ii) any
order, injunction, writ or decree of any Governmental Authority; or (c) violate
any Law in any material respect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Permitted Liens) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, in each case, other than
(i) such as have been obtained or made and are in full force and effect and
(ii) for approvals, consents, exemptions, authorizations, other actions, notices
or filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

84



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness that
would be required to be disclosed in accordance with GAAP.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 31, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
delivery of such forecasts (it being understood that such forecasts are subject
to uncertainties and contingencies, some of which are beyond the control of the
Company, that no assurance can be given that any particular forecast will be
realized, that actual results may differ and that such differences may be
material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of the Company after reasonable inquiry,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or material to the conduct
of its business, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Restricted Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

 

85



--------------------------------------------------------------------------------

5.09 Environmental Compliance. The Company and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of any Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Restricted Subsidiary operates.

5.11 Taxes. The Company and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no written
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement by or among any one or more other
Loan Parties or Subsidiaries that has not been disclosed to the Administrative
Agent and the Lenders, excluding, for the avoidance of doubt, commercial
agreements with third parties entered into in the ordinary course of business
one of the principal purposes of which is not tax.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service or
is permitted to rely on an opinion letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a determination letter is currently being processed
by the Internal Revenue Service. To the best knowledge of the Company, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, which has resulted or could reasonably be expected to result in liability
of the Company or any of its Restricted Subsidiaries under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount; (ii) the Company and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, and no waiver of
the minimum

 

86



--------------------------------------------------------------------------------

funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator, which has resulted
or could reasonably be expected to result in liability of the Company or any of
its Restricted Subsidiaries under Title IV of ERISA to the Pension Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount and no Pension
Plan has been terminated by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12(d) and (ii) thereafter, Pension Plans not otherwise prohibited by
this Agreement.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Company or any Restricted Subsidiary that is not subject to United States law (a
“Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the date hereof, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Investments; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests of each
Restricted Subsidiary have been validly issued, are fully paid and nonassessable
(to the extent such concept is applicable) and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents. As of the Closing Date, the
Company has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable. Part (c) of Schedule 5.13 sets forth the name,
jurisdiction of organization and U.S. taxpayer identification number of each
Loan Party (or, in the case of any Foreign Obligor, the unique identification
number of such Person that has been issued by its jurisdiction of organization)
as of the Closing Date.

 

87



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that any projected financial information is subject to
uncertainties and contingencies, some of which are beyond the control of the
Company, that no assurance can be given that any particular projected financial
information will be realized, that actual results may differ and that such
differences may be material).

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and its Restricted
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without infringing upon the rights of any other Person. To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Restricted Subsidiary infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (c) located, organized or resident in
a Designated Jurisdiction. The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with all applicable Sanctions
and have, in their reasonable business judgment, instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.

 

88



--------------------------------------------------------------------------------

5.19 Solvency. The Loan Parties, on a consolidated basis, are Solvent.

5.20 [Reserved.]

5.21 Labor Matters. Except for those listed on Schedule 5.21, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Company or any of its Restricted Subsidiaries as of the Closing Date.
Neither the Company nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years.

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed on or prior to
the Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

5.23 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

 

89



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.24 Anti-Corruption Laws; Sanctions; Use of Proceeds.

(a) The Company and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions to which the Company and its Subsidiaries are subject, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

(b) The Company will not and will not permit any Subsidiary, directly or
indirectly, to use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as a Lender, the Arranger, the
Administrative Agent, the L/C Issuers, the Swing Line Lender, or otherwise) of
Sanctions.

(c) The Company will not and will not permit any Subsidiary, to directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions
to which the Company and its Subsidiaries are subject.

5.25 EEA Financial Institution. No Loan Party is an EEA Financial Institution.

5.26 Borrower ERISA Status. Each Borrower represents and warrants as of the
Closing Date that such Borrower is not and will not be (a) an employee benefit
plan subject to Title I of ERISA, (b) a plan or account subject to Section 4975
of the Code; (c) an entity deemed to hold “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of any such plans or accounts for purposes
of ERISA or the Code; or (d) a “governmental plan” within the meaning of ERISA.

5.27 Beneficial Ownership Certification. As of the Closing Date, the information
included in any Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

5.28 Covered Entity. No Loan Party is a Covered Entity (as defined in
Section 10.23).

 

90



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as the Facility Termination Date has not occurred, the Company shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC (after giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 5 days after the date required to be filed with the SEC (after giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended June 30, 2019), a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity and cash flows for such fiscal quarter and
for the portion of the Company’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) in the event that any Unrestricted Subsidiaries exist at such time, then
simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, a summary statement, in
form reasonably satisfactory to the Required Lenders, prepared in good faith by
a Responsible Officer of the Company, reflecting adjustments necessary to
eliminate the accounts of such Unrestricted Subsidiaries from such consolidated
financial statements; and

(d) within 90 days after the end of each fiscal year of the Company, forecasts
prepared by management of the Company, in form reasonably satisfactory to the
Required Lenders (it being agreed that the form of forecasts delivered by the
Company pursuant to the Existing Credit Agreement are satisfactory), of
consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Restricted Subsidiaries on an annual basis for the
current fiscal year (including the fiscal year in which the Maturity Date
occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Required Lenders (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes):

 

91



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company and (ii) a listing of each Subsidiary designated as an Unrestricted
Subsidiary as of the date thereof;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any final audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Restricted Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(e) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the Act and the Beneficial Ownership Regulation), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

92



--------------------------------------------------------------------------------

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” such Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any such matter arising from (i) a breach
or non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary involving more than the Threshold Amount;
(ii) a material dispute, litigation, investigation, proceeding or suspension
between the Company or any Restricted Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws, involving more than the Threshold
Amount;

(c) of the occurrence of any ERISA Event with respect to any Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), and (iii) the occurrence of any Insurance and Condemnation
Event for which the Company is required to make a mandatory prepayment pursuant
to Section 2.05(b)(iii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

93



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
Federal, State and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company or
such Restricted Subsidiary; (b) all other lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing or governing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) (i) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(ii) preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 and except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and as may be required by applicable Law and as are required by
any Collateral Document. All such insurance shall (unless otherwise agreed to by
the Administrative Agent in writing), (a) provide that no cancellation or
material modification thereof shall be effective until at least 30 days after
receipt by the Administrative Agent of written notice thereof (except in the
case of cancellation as a result of non-payment of premium in which case only 10
days’ prior written notice shall be required) and (b) name the Administrative
Agent as an additional insured or lender’s loss payee, as applicable.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, with
entries that are full, true and correct in all material respects in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Restricted
Subsidiary, as the case may be.

 

94



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company; provided, however, that (a) when no
Event of Default exists, the Company shall not be obligated to pay for more than
one such visitation and inspection in the period beginning on the Closing Date
and ending on the day prior to the first anniversary of the Closing Date, or in
any subsequent twelve-month period commencing on an anniversary of the Closing
Date and ending twelve months thereafter and (b) when an Event of Default exists
the Administrative Agent (or its representatives or independent contractors) may
do any of the foregoing at the expense of the Company at any time during normal
business hours, without advance notice and as often as may be reasonably deemed
necessary or prudent to protect the interests of the Secured Parties. Each
Lender shall be provided advance notice by the Administrative Agent of any such
inspection and shall be permitted, at such Lender’s expense, to accompany (or to
have its representatives or independent contractors accompany) the
Administrative Agent (or its representatives or independent contractors) on any
such inspection.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Additional Subsidiaries.

(a) Subject to the limits and exclusions set forth in Section 6.12(c) below, if
(1) (i) at any time the Company acquires or forms any additional Subsidiary,
merges any Subsidiary into another Person or Disposes of assets from any
Subsidiary to another Person and, as a result of such acquisition, formation,
merger or Disposition, a Person becomes a Material Subsidiary (other than an
Unrestricted Subsidiary), or (ii) as of the end of any fiscal quarter, any
Subsidiary that is not already a Subsidiary Guarantor qualifies as a Material
Subsidiary (other than an Unrestricted Subsidiary), the Company will promptly
notify the Administrative Agent thereof and within thirty days (or such longer
period to which the Administrative Agent may agree in its sole discretion)
following such acquisition, formation, merger, Disposition or fiscal quarter
end, as the case may be, deliver or cause to be delivered to the Administrative
Agent each of the following or (2) any Person becomes a Designated Borrower, the
Company will concurrently with such Person becoming a Designated Borrower, to
the extent such Person has not already complied with this Section as a
Subsidiary Guarantor), deliver or cause to be delivered to the Administrative
Agent each of the following:

(i) a Subsidiary Guaranty Agreement or a Subsidiary Guaranty Joinder Agreement,
as applicable, duly executed by such Subsidiary;

(ii) a Security Agreement or a Security Joinder Agreement, as applicable, duly
executed by such Subsidiary (with all schedules thereto appropriately
completed);

(iii) if such Subsidiary owns Equity Interests in any other Subsidiary, which
Equity Interests constitute Collateral, a Pledge Agreement or a Pledge Joinder
Agreement, as applicable, duly executed by such Subsidiary (with all schedules
thereto appropriately completed);

(iv) a Pledge Agreement, Pledge Joinder Agreement or Pledge Agreement
Supplement, as applicable, duly executed by the Loan Party owning the Equity
Interests of such Subsidiary (in either case, with all schedules thereto
appropriately completed);

(v) if any of the documents referenced in the foregoing clauses (i) through (iv)
are delivered (or required to be delivered) and if requested by the
Administrative Agent, opinions of counsel to the applicable Loan Parties and
such Subsidiary with respect to the documents delivered and the transactions
contemplated by this Section 6.12(a), in form and substance reasonably
acceptable to the Administrative Agent, including opinions, assumptions and
qualifications similar to those contained in the opinions of counsel delivered
pursuant to Section 4.01(a);

 

95



--------------------------------------------------------------------------------

(vi) if any of the documents referenced in the foregoing clauses (i) through
(iv) are delivered (or required to be delivered), current copies of the
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
with respect to such Subsidiary, all certified by the applicable Governmental
Authority or appropriate officer as the Administrative Agent may elect, all in
form and substance reasonably satisfactory to the Administrative Agent; and

(vii) evidence reasonably satisfactory to the Administrative Agent that all
taxes, filing fees and recording fees related to the perfection of the Liens
created under any of the documents delivered pursuant to this Section 6.12(a)
have been paid and all reasonable costs and expenses of the Administrative Agent
in connection therewith have been paid.

(b) Without limiting the foregoing, within 30 days (or such longer period as
approved by the Administrative Agent in its sole discretion) after (i) each
delivery or required delivery of financial information pursuant to
Section 6.01(a) or Section 6.01(b) and (ii) any Disposition of any Restricted
Subsidiary or any material portion of its assets (including via merger or
dissolution), cause one or more Subsidiaries to become Subsidiary Guarantors and
take such additional actions of the type described in Section 6.12(a) as if such
Subsidiaries were Material Subsidiaries, to the extent necessary to cause,
subject to the limits and exclusions set forth in Section 6.12(c) below:

(i) the Obligations of the Company and each other U.S. Borrower to be guaranteed
by Domestic Subsidiaries, and secured by the Equity Interests and assets of,
Subsidiaries that, together with the Company, account for at least 90% of the
Consolidated Total Assets and 90% of the consolidated total revenues of the
Company and its Subsidiaries (but excluding from such calculation the assets and
revenues of each Foreign Subsidiary); and

(ii) the Obligations of each Designated Borrower that is a Foreign Subsidiary to
be guaranteed by, and secured by the Equity Interests and assets of,
Subsidiaries that, together with the Company, account for at least 90% of
Consolidated Total Assets and 90% of the consolidated total revenues of the
Company and its Subsidiaries.

For purposes of the foregoing calculations, (x) assets shall be determined as of
the last day of the most recently ended fiscal quarter for which financial
information is available, (y) revenues shall be determined using the results of
the four fiscal quarter period of the Company most recently ended for which
financial information is available, but giving effect to any pro forma
adjustments, with respect to any Specified Transaction, in a manner consistent
with the adjustments described in Section 1.07 and (z) the assets and revenues
of a Subsidiary shall not be deemed to include the assets and revenues of its
Subsidiaries.

(c) Notwithstanding anything in this Section 6.12 to the contrary, it is
acknowledged and agreed that (i) in no event shall any Foreign Subsidiary be
required to guarantee, or provide collateral security for, any portion of the
Obligations of a U.S. Loan Party and (ii) the pledge of any Voting Equity
Interests (as defined in the U.S. Pledge Agreement) in Foreign Subsidiaries as
collateral security for any portion of the Obligations of a U.S. Loan Party
shall be limited as provided in the U.S. Pledge Agreement and the other Loan
Documents.

 

96



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Comply, and use commercially reasonable
efforts to cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Company nor any of its
Restricted Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that (a) its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP, or (b) its failure to undertake any such action, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect or result in a penalty, fine or liability to the Company or any of its
Restricted Subsidiaries in excess of the Threshold Amount.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

6.15 Approvals and Authorizations. Except as would not reasonably be expected to
cause a Material Adverse Effect, maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.16 Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to the Company or any of its Restricted
Subsidiaries and with all applicable Sanctions and maintain policies and
procedures in the Company’s reasonable business judgment designed to promote and
achieve compliance with such laws and Sanctions.

ARTICLE VII.

NEGATIVE COVENANTS

So long as the Facility Termination Date has not occurred, the Company shall
not, nor shall it permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

97



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e) and
Section 7.03(f); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and, in the case
of Indebtedness assumed in connection with a Permitted Acquisition, the property
subject thereto immediately prior to such Acquisition and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(j) Liens, if any, in favor of a surety granted by the Company and/or its
Restricted Subsidiaries arising by operation of law or under any indemnity
agreement or surety agreement entered into in the ordinary course of business in
connection with construction-related bid or performance bonds; provided that
such Lien does not at any time encumber any property other than the applicable
bonded contractual obligation and the accounts receivable, material and
equipment under such applicable bonded contractual obligation;

(k) Liens on cash collateral securing Indebtedness permitted under
Section 7.03(j); provided that (i) the aggregate amount of obligations secured
thereby shall not exceed $3,000,000 and (ii) the amount of cash collateral
provided shall not exceed 110% of the face amount of the letter of credit or
bank guarantee secured thereby.

 

98



--------------------------------------------------------------------------------

(l) other Liens securing obligations, which do not exceed $10,000,000 at any
time outstanding.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Company or such Restricted Subsidiary in the form of
Cash Equivalents;

(b) advances to officers, directors and employees of the Company and Restricted
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $1,000,000 at any time outstanding;

(c) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date; (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 7.02; (iii) Investments made after the Closing Date by any Loan Party
in any other Loan Party (limited, in the case of U.S. Loan Parties, to
Investments in each other and in other Loan Parties that have Guaranteed the
Obligations of the Company); (iv) Investments made after the Closing Date by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party; and (v) Investments made after the Closing
Date by any Restricted Subsidiary that is not a Loan Party in any Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) Investments by any Loan Party (i) in any Subsidiary that is either not a
Loan Party or is a Loan Party that has not Guaranteed the Obligations of the
Company or (ii) in joint ventures; provided that (A) the aggregate amount of all
such Investments described in this clause (f), when taken together with the
aggregate amount of Investments made in the form of Permitted Acquisitions
pursuant to Section 7.02(g)(ii), shall not at any time exceed the Investment
Amount and (B) any Investments in the form of loans or advances made by any Loan
Party pursuant to this clause (f) shall be evidenced by a demand note in form
and substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Collateral
Documents;

(g) Investments by the Company or any Restricted Subsidiary in the form of:

(i) Permitted Acquisitions to the extent that any Person or property acquired in
such Permitted Acquisition becomes a part of the Company or a Loan Party that
has Guaranteed the Obligations of the Company or becomes a Subsidiary Guarantor
which Guarantees the Obligations of the Company in the manner contemplated by
Section 6.12; and

(ii) Permitted Acquisitions to the extent that any Person or property acquired
in such Permitted Acquisition does not become a Loan Party that has Guaranteed
the Obligations of the Company or a part of a Loan Party that has Guaranteed the
Obligations of the Company in an aggregate amount, when taken together with the
aggregate amount of Investments made pursuant to Section 7.02(f), not to exceed
the Investment Amount;

 

99



--------------------------------------------------------------------------------

(h) Investments of a Person or any of its Restricted Subsidiaries existing at
the time such Person becomes a Restricted Subsidiary of the Company or at the
time such Person merges or consolidates with the Company or any of its
Restricted Subsidiaries, in either case, in connection with a Permitted
Acquisition; provided that such Investments were not made by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Company or such merger or consolidation; and

(i) other Investments so long as, after giving thereto, the amount of
Investments made pursuant to this clause (i) in the fiscal quarter in which such
Investment is made and in the three fiscal quarters immediately preceding such
fiscal quarter, in the aggregate, does not exceed $5,000,000.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by (i) an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (ii) an amount equal to any
existing commitments unutilized thereunder, and (iii) the amount of Indebtedness
incurred pursuant to another subsection of this Section 7.03 and allocated by
the Company for such purpose in accordance with the final sentence of this
Section 7.03;

(c) unsecured (i) Indebtedness of any U.S. Loan Party to another U.S. Loan Party
and Guarantees of any U.S. Loan Party in respect of Indebtedness otherwise
permitted hereunder of another U.S. Loan Party; (ii) Indebtedness of any
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party and Guarantees of any Restricted Subsidiary that is not
a Loan Party in respect of Indebtedness otherwise permitted hereunder of another
Restricted Subsidiary that is not a Loan Party; (iii) Indebtedness of a
Restricted Subsidiary that is either not a Loan Party or is a Loan Party that
has not Guaranteed the Obligations of the Company to the Company or any
wholly-owned Restricted Subsidiary that is a Loan Party to the extent such
Indebtedness is permitted by Section 7.02(f) or 7.02(i); and (iv) Indebtedness
owed by any Loan Party to any Restricted Subsidiary that is not a Loan Party
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent);

(d) obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness, at any one time outstanding, when added to the aggregate
amount of all outstanding Indebtedness permitted under Section 7.03(f) below,
shall not exceed $10,000,000; provided, further, that up to $15,000,000 in the
aggregate of Attributable Indebtedness from additional capital leases arising
from sale-leaseback transactions may be incurred and carved out of the preceding
combined $10,0000,000 limitation to the extent the Net Cash Proceeds therefrom
are used substantially contemporaneously with the receipt thereof to prepay Term
Loans outstanding hereunder pursuant to Section 2.05(b)(i);

 

100



--------------------------------------------------------------------------------

(f) Indebtedness incurred in connection with Permitted Acquisitions (including
existing Indebtedness of a Person acquired in connection with a Permitted
Acquisition provided such Indebtedness was not incurred in anticipation of such
Acquisition); provided, however, that the aggregate amount of all such
Indebtedness, at any one time outstanding, when added to the aggregate amount of
all outstanding Indebtedness permitted under Section 7.03(e) above (excluding
Attributable Indebtedness of the type described in the second proviso of
Section 7.03(e) above), shall not exceed $10,000,000;

(g) “earn-out” and similar payments and obligations to make purchase price
adjustments, indemnities and the like in connection with Acquisitions permitted
hereby;

(h) Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries and
Guarantees by the Company thereof; provided, however, that the aggregate amount
of all such Indebtedness, at any one time outstanding, shall not exceed
$20,000,000;

(i) Indebtedness in respect of Permitted Standalone Letters of Credit;

(j) Indebtedness in respect of other letters of credit and bank guarantees
supporting the operations in China or India of the Company or any of its
Restricted Subsidiaries; provided that the aggregate face amount of all such
letters of credit and bank guarantees shall not exceed $3,000,000 at any time;

(k) Indebtedness under bid, performance or surety, appeal or similar bonds and
completion guarantees, in each case incurred in the ordinary course of business;
and

(l) other Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.03, the
Company may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Event of
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that (i) when any Restricted Subsidiary
that is a Loan Party is merging with another Restricted Subsidiary that is not a
Loan Party, the Restricted Subsidiary that is a Loan Party shall be the
continuing or surviving Person and (ii) when any Restricted Subsidiary that is a
Loan Party that has Guaranteed the Obligations of the Company is merging with
another Restricted Subsidiary, the Restricted Subsidiary that is a Loan Party
that has Guaranteed the Obligations of the Company shall be the continuing or
surviving Person;

 

101



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party, then the transferee must either be the Company or another Loan
Party and (ii) if the transferor of such property is a Loan Party that has
Guaranteed the Obligations of the Company, the transferee thereof must either be
the Company or a Loan Party that has Guaranteed the Obligations of the Company;
and

(c) in connection with any acquisition permitted under Section 7.02, any
Restricted Subsidiary may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided, however,
that in each case, immediately after giving effect thereto (i) the Person
surviving such merger shall be a wholly-owned Restricted Subsidiary and (ii) in
the case of any such merger to which any Loan Party (other than the Company) is
a party, such Loan Party is the surviving Person.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out assets or assets no longer used or
useful to the business in the reasonable business judgment of the Company,
whether now owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Company or to a
wholly-owned Restricted Subsidiary; provided that (i) if the transferor of such
property is a Loan Party, the transferee thereof must either be the Company or a
Loan Party and (ii) if the transferor of such property is a Loan Party that has
Guaranteed the Obligations of the Company, the transferee thereof must either be
the Company or a Loan Party that has Guaranteed the Obligations of the Company;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of accounts receivable that are at least 180 days past due or
are owing from obligors that are the subject of proceedings of the types
described in Section 8.01(f);

(g) Dispositions of non-core assets acquired in a Permitted Acquisition by the
Company or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition; provided that the aggregate book value of all property Disposed of
in reliance on this clause (g) from the Closing Date through the Facility
Termination Date shall not exceed $2,500,000; and

(h) Dispositions by the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Event of Default shall exist or would result from such
Disposition and (ii) the aggregate book value of all property Disposed of in
reliance on this clause (h) from the Closing Date through the Facility
Termination Date shall not exceed $35,000,000 (excluding from such limitation
the book value of any property that is Disposed of in sale-leaseback
transactions to the extent the Net Cash Proceeds therefrom are used
substantially contemporaneously with the receipt thereof to prepay Term Loans
outstanding hereunder pursuant to Section 2.05(b)(i));

 

102



--------------------------------------------------------------------------------

provided, however, that any Disposition pursuant to clauses (a) through (h)
above shall be for fair market value and, in the case of Dispositions pursuant
to clause (h) above, shall be for at least 75% cash consideration.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire common Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

(d) so long as no Event of Default exists or would result therefrom and after
giving effect thereto the Company is in pro forma compliance with the financial
covenants set forth in Section 7.11 (calculated as of the last day of the four
fiscal quarter period most recently ended for which financial information is
available, but, in the case of the Consolidated Fixed Charge Coverage Ratio,
ignoring all cash dividends, distributions and redemptions made during such
period and instead assuming that the particular cash dividend, distribution or
redemption and all other cash dividends, distributions and redemptions made
pursuant to this clause (d) during the trailing 365-day period immediately
preceding the day on which such cash dividend, distribution or redemption is
proposed to be made were made on the last day of such four fiscal quarter
period), the Company may declare and pay cash dividends and distributions to the
holders of its Equity Interests or declare and make redemptions of its Equity
Interests; provided that nothing in this Section 7.06(d) shall operate to
prevent the making of a previously declared Restricted Payment by the Company so
long as (i) at the declaration date, such Restricted Payment was permitted by
the foregoing and (ii) such Restricted Payment is made within the earlier of (A)
60 days following such declaration date and (B) any date under applicable Law on
which such Restricted Payment must be made.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto or reasonable extensions thereof.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Restricted Subsidiary as would be obtainable by the Company or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to transactions between or among the Company and any Subsidiary
Guarantor or Designated Borrower or between and among any Designated Borrowers
or Subsidiary Guarantors.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that:

 

103



--------------------------------------------------------------------------------

(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any Restricted Subsidiary or to otherwise transfer
property to the Company or any Restricted Subsidiary that is not a Foreign
Subsidiary, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Company or (iii) of the Company or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, in each case,
other than (A) customary restrictions and conditions contained in agreements
relating to the sale of all or a substantial part of the Equity Interests or
assets of such Person pending such sale (provided such restrictions and
conditions apply only to such Person pending such sale and such sale is
permitted hereunder), (B) customary restrictions in purchase agreements related
to a Disposition of property permitted hereunder that limit the transfer of such
property pending the consummation of such Disposition, (C) customary
restrictions and conditions imposed by any agreement relating to purchase money
Indebtedness or capital leases permitted hereunder, but only to the extent such
restrictions and conditions apply only to the assets secured pursuant to such
Indebtedness or capital lease, (D) customary restrictions and conditions
contained in leases and other contracts restricting the assignment thereof,
(E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture that are entered into in the ordinary course of
business but not entered into in contemplation hereof, (F) restrictions or
conditions on a Restricted Subsidiary existing prior to such Restricted
Subsidiary becoming a Subsidiary of the Company, so long as such restriction or
condition only applies to such Restricted Subsidiary and was not entered into in
contemplation of such Person becoming a Subsidiary, (G) imposed by any agreement
related to Indebtedness permitted by Section 7.03, to the extent such
restrictions (1) in the Company’s reasonable judgment, are not more restrictive,
taken as a whole, than the restrictions contained herein and (2) do not hinder
the Loan Parties ability to satisfy their Obligations under the Loan Documents
(including, without limitation, the requirements set forth in Section 6.12) and
(H) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

(b) Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as a Lender, the
Arranger, the Administrative Agent, the L/C Issuers, the Swing Line Lender, or
otherwise) of Sanctions.

(c) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.

 

104



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Company to
be less than 1.25 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the last day of any fiscal quarter of the Company during any period set
forth below to be greater than the ratio set forth below opposite such period:

 

Period

 

Consolidated Net Leverage Ratio

June 30, 2019 through September 30, 2020

  3.75 to 1.00

December 31, 2020 through September 30, 2021

  3.50 to 1.00

December 31, 2021 and thereafter

  3.25 to 1.00

Notwithstanding the foregoing, if a Permitted Acquisition involving aggregate
consideration of $15,000,000 or more is consummated during a fiscal quarter
ending after the Closing Date, at the request of the Company (which shall be
made on or prior to the date of consummation of such Permitted Acquisition), the
maximum Consolidated Net Leverage Ratio permitted under this Section 7.11(b) at
any time shall be increased by 0.50 to 1.00 (but in no event shall the maximum
permitted Consolidated Net Leverage Ratio exceed 4.00 to 1.00) during such
fiscal quarter and the subsequent three fiscal quarters (such four fiscal
quarters, an “Elevated Ratio Period”); provided, however, (i) there shall be at
least two consecutive full fiscal quarters between Elevated Ratio Periods during
which the Consolidated Net Leverage Ratio is not in excess of the otherwise
maximum Consolidated Net Leverage Ratio permitted under this Section 7.11(b) as
of the last day thereof and (ii) the Company may in its discretion, by written
notice to the Administrative Agent, elect to end an Elevated Ratio Period early.

7.12 Amendment or Modification of Organization Documents. Amend any of its
Organization Documents in any manner that is material and adverse to the
interests of any Secured Party.

7.13 Accounting Changes. Make any material change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year, except that any Subsidiary can conform its fiscal year to that of the
Company.

7.14 Post-Closing Actions. Fail to deliver to the Administrative Agent the items
described on Schedule 7.14 within the applicable time period specified therein.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (each an “Event of Default”):

(a) Non-Payment. The Company or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

105



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company or Restricted Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05(a) (in the case of any Borrower only), 6.11, or 6.12 or Article VII;
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for (i) 5 Business Days, in the case of any covenant or agreement
contained in Section 6.05 or 6.10 or (ii) 30 days, in all other cases; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but taking into account any applicable period
of grace) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform (after taking
into account any applicable period of grace) any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Company or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f) Insolvency Proceedings, Etc. The Company or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

106



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Company or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Restricted Subsidiaries under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid Lien on any portion of the Collateral
purported to be covered thereby the aggregate fair market value of which is in
excess of $1,000,000.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto) and Cash
Collateralize the Secured Permitted Bilateral Letters of Credit (in an amount
equal to the maximum potential drawings thereunder); and

 

107



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations and Secured
Permitted Standalone Letters of Credit as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent (to the extent required to
be paid or reimbursed hereunder) and amounts payable under Article III) payable
to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers (to the extent required to be paid or
reimbursed hereunder) and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and Obligations in the
nature of drawn and unreimbursed amounts under Secured Permitted Standalone
Letters of Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks,
the Cash Management Banks and the PSLOC Banks in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers and the
PSLOC Banks, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit and obligations comprised of
the aggregate undrawn amount of Secured Permitted Standalone Letters of Credit,
in each case to the extent not otherwise Cash Collateralized by the Company
pursuant to Sections 2.03 and 2.16 and the terms of such Secured Permitted
Standalone Letters of Credit ratably among the L/C Issuers and the PSLOC Banks
in proportion to the respective amounts described in this clause Fifth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;

 

108



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit and Secured Permitted Standalone
Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit and Secured Permitted Standalone Letters
of Credit as they occur. If any amount remains on deposit as Cash Collateral
after all Letters of Credit and Secured Permitted Standalone Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or PSLOC Bank, as the case may be.
Each Cash Management Bank, Hedge Bank or PSLOC Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party to this Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders (including in its capacities as a potential Hedge Bank,
a potential Cash Management Bank and a potential PSLOC Bank) and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank and a potential PSLOC
Bank) and each L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

109



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other

 

110



--------------------------------------------------------------------------------

Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company so long as no Event of
Default has occurred and is continuing (such consent not to be unreasonably
withheld, conditioned or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above with the consent
of the Company so long as no Event of Default has occurred and is continuing
(such consent not to be unreasonably withheld, conditioned or delayed). Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date. With effect
from the Resignation Effective Date, (1) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring

 

111



--------------------------------------------------------------------------------

Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Revolving Credit
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Credit Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by the Company of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the arranger(s), bookrunner(s), syndication agent(s) or documentation
agent(s) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

112



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form

 

113



--------------------------------------------------------------------------------

one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (m) of Section 10.01, (iii) the Administrative Agent shall
be authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank, a potential Hedge Bank and a
potential PSLOC Bank) and each L/C Issuer irrevocably authorize the
Administrative Agent at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Permitted
Standalone Letters of Credit as to which arrangements reasonably satisfactory to
the applicable Cash Management Bank, Hedge Bank or PSLOC Bank shall have been
made) and the expiration or termination of all Letters of Credit and Secured
Permitted Standalone Letters of Credit (other than Letters of Credit or Secured
Permitted Standalone Letters of Credit as to which other arrangements with
respect thereto reasonably satisfactory to the Administrative Agent and each L/C
Issuer or the applicable PSLOC Bank, as applicable, shall have been made), (ii)
that is sold or otherwise Disposed of or to be sold or otherwise Disposed of as
part of or in connection with any sale or other Disposition permitted hereunder
or under any other Loan Document to a Person that is not a Loan Party,
(iii) that no longer constitutes Collateral or is no longer required to secure
the Obligations or (iv) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Subsidiary Guarantor from its obligations under the Loan
Documents to which it is a party if such Person ceases to be a Restricted
Subsidiary or is no longer required to be a Subsidiary Guarantor, in each case,
as a result of a transaction permitted hereunder or as otherwise permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty to
which it is a party pursuant to this Section 9.10.

 

114



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letters of Credit. No Cash Management Bank, Hedge Bank or
PSLOC Bank that obtains the benefit of the provisions of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of any Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other reasonably
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letters of Credit unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or PSLOC Bank, as the case may be. 

9.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of

 

115



--------------------------------------------------------------------------------

sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or the Administrative Agent
acting with the authorization of the Required Lenders) and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Credit Lenders or the
Required Term Loan Lenders, as the case may be;

(c) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any interest, fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall

 

116



--------------------------------------------------------------------------------

be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or the order of application of payments required
thereby without the written consent of each Lender adversely and directly
affected thereby;

(g) change Section 2.05 in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of the Required Facility
Lenders under such Facility;

(h) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than as provided in
subclause (ii) of this clause (h)), without the written consent of each Lender
or (ii) the definition of “Required Facility Lenders” as it relates to a
Facility (or the constituent definition therein relating to such Facility)
without the written consent of each Lender under such Facility;

(i) amend Section 1.09 of the definition of “Alternative Currency”, in either
case, as it relates to the Revolving Credit Facility, without the written
consent of each Revolving Credit Lender;

(j) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(k) release (i) the Company from the Company Guaranty without the written
consent of each Lender, or (ii) all or substantially all of the value of the
Subsidiary Guaranties without the written consent of each Lender, except to the
extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(l) amend Section 2.14(d) as it relates to the termination of a Designated
Borrower’s status as such under a particular Facility, without the written
consent of each Lender under such Facility; or

(m) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by such L/C Issuer in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it
(including, without limitation, any amendment, waiver or consent that would
change Section 1.09 or the definition of Alternative Currency, in either case,
as it relates to the Revolving Credit Facility); (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender or all Lenders
or each affected Lender under a Facility may be effected with the

 

117



--------------------------------------------------------------------------------

consent of the applicable Lenders other than Defaulting Lenders), except that
(x) no Commitment of any Defaulting Lender may be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender or all Lenders or
each affected Lender under a Facility that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company, the Administrative Agent or Bank of America, in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

118



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service or through the
Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of

 

119



--------------------------------------------------------------------------------

them from all losses, costs, liabilities and reasonable and documented
out-of-pocket expenses resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, disbursements and other charges
of one counsel for the Administrative Agent and the Arranger, taken as a whole,
and, if reasonably necessary, of one local counsel and one regulatory counsel in
any relevant jurisdiction for the Administrative Agent and the Arranger, taken
as a whole), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the documented fees, disbursements and other charges of
one counsel for the Administrative Agent, the Lenders and the L/C Issuers, taken
as a whole, and, if reasonably necessary, of one local counsel and one
applicable regulatory counsel in each relevant jurisdiction for the
Administrative Agent, the Lenders and each L/C Issuer, taken as a whole, and,
solely in the case of a conflict of interest, one additional counsel to all such
affected Persons similarly situated, taken as a whole), in connection with the
enforcement or protection

 

120



--------------------------------------------------------------------------------

of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Indemnitees, taken as a whole, and, if reasonably
necessary, of one local counsel and one applicable regulatory counsel in each
relevant jurisdiction to all such Indemnitees, taken as a whole, and, solely in
the case of a conflict of interest, one additional counsel to all affected
Indemnitees similarly situated, taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate Total Credit Exposures at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent),

 

121



--------------------------------------------------------------------------------

such L/C Issuer or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such L/C Issuer or the Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the

 

122



--------------------------------------------------------------------------------

provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

 

123



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Loan Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of a
natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii) Assignee is not a Competitor. Unless an Event of Default has occurred and
is continuing (in which case this clause (vii) shall not apply to such
assignment), each assignee represents and warrants to the Company that such
assignee is not a Competitor.

 

124



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment (subject to the requirements and limitations set forth therein);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each of the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations set forth therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the

 

125



--------------------------------------------------------------------------------

participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to subsection (b) above, Bank of America may, (A) upon 30
days’ notice to the Company and the Revolving Credit Lenders, resign as an L/C
Issuer and/or (B) upon 30 days’ notice to the Company, resign as Swing Line
Lender, and (ii) if at any time any other Lender acting as an L/C Issuer assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
subsection (b) above, such Lender may, upon 30 days’ notice to the Company and
the Revolving Credit Lenders, resign as an L/C Issuer. In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Company shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as an L/C Issuer or
Swing Line Lender, as the case may be, or any other Lender as an L/C Issuer. If
Bank of America or any other Lender resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding and issued by it as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Credit Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Revolving Credit Loans or fund risk participations in outstanding
Swing Line Loans

 

126



--------------------------------------------------------------------------------

pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America or such other retiring L/C Issuer, as the case
may be, to effectively assume the obligations of Bank of America or such other
retiring L/C Issuer, as the case may be, with respect to such Letters of Credit
issued by it.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company or (z) is independently discovered or developed by a party hereto
without utilizing any Information received from the Company or violating the
terms of this Section. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

127



--------------------------------------------------------------------------------

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set-off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or any L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
and the other Loan Documents shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the

 

128



--------------------------------------------------------------------------------

signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

 

129



--------------------------------------------------------------------------------

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Each party hereto agrees that (x) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EXCEPT TO THE EXTENT MANDATED BY APPLICABLE LAW
OR RULES OF PROCEDURE, EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN

 

130



--------------------------------------------------------------------------------

ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Arranger and the Lenders, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arranger
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan

 

131



--------------------------------------------------------------------------------

Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, the Arranger nor any Lender has any
obligation to disclose any of such interests to any Borrower or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, any L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Keepwell. The Company hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Subsidiary Guarantor
as may be needed by such Subsidiary Guarantor from time to time to honor all of
its obligations under the Subsidiary Guaranty to which it is a party and the
other Loan Documents to which it is a party in respect of Swap Obligations that
would, in absence of the agreement in this Section 10.19, otherwise constitute
Excluded Swap Obligations (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering the Company’s
obligations and undertakings under this Section 10.19 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Company under this
Section 10.19 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Company intends this
Section 10.19 to constitute, and this Section 10.19 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Subsidiary Guarantor for all purposes
of the Commodity Exchange Act.

 

132



--------------------------------------------------------------------------------

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent, any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or any L/C Issuer from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or any L/C Issuer in such currency, the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law).

10.21 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of the Borrowers outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Applicable
Percentages of the Lenders hereunder and the Borrowers agree to pay any amounts
required pursuant to Section 3.05 in connection with such transfers as if all
Loans under the Existing Credit Agreement were repaid on the Closing Date, to
the extent not waived by the applicable Lenders.

10.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

133



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

134



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages follow.]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

CECO ENVIRONMENTAL CORP. By:   /s/ Matthew Eckl Name: Matthew Eckl Title: Chief
Financial Officer

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kyle D. Harding Name:
Kyle D. Harding Title: Assistant Vice President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender By:  
/s/ John M. Quarles, Jr. Name: John M. Quarles, Jr. Title: Senior Vice President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:   /s/ Dale R. Carr Name: Dale R. Carr Title: Senior Vice
President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John Torres Name: John Torres Title: Senior Vice
President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ John R. Gray Name:   John R. Gray Title:   Assistant
Vice President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. By:   /s/ John Armstrong Name:   John Armstrong Title:  
Managing Director

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ R. Ruining Nguyen Name: R. Ruining
Nguyen Title: Senior Vice President

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Nicholas Renna Name: Nicholas
Renna Title: Senior Corporate Banking Manager

 

CECO Environmental Corp.

Second Amended and Restated Credit Agreement

Signature Page